UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-02790 Franklin California Tax-Free Income Fund (Exact name of registrant as specified in charter) _ One Franklin Parkway, San Mateo, CA 94403-1906 (Address of principal executive offices) (Zip code) _ Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and address of agent for service) Registrant's telephone number, including area code: 650 312-2000 Date of fiscal year end: _ 3/31 Date of reporting period: _ 3/31/14 Item 1. Reports to Stockholders. Contents Shareholder Letter 1 Annual Report Financial Highlights and Report of Independent Statement of Investments 16 Registered Public Franklin California Accounting Firm 50 Tax-Free Income Fund 4 Financial Statements 38 Tax Information 51 Performance Summary 10 Notes to Financial Statements 41 Board Members and Officers 52 Your Fund s Expenses 14 Shareholder Information 57 | 1 Annual Report Franklin California Tax-Free Income Fund Your Fund s Goal and Main Investments: Franklin California Tax-Free Income Fund seeks to provide as high a level of income exempt from federal and California personal income taxes (for California residents) as is consistent with prudent investment management and preservation of capital by investing at least 80% of its total assets in securities that pay interest free from such taxes. 1 Performance data represent past performance, which does not guarantee future results. Investment return and principal value will fluctuate, and you may have a gain or loss when you sell your shares. Current performance may differ from figures shown. Please visit franklintempleton.com or call (800) 342-5236 for most recent month-end performance. This annual report for Franklin California Tax-Free Income Fund covers the fiscal year ended March 31, 2014. Performance Overview The Fund s Class A share price, as measured by net asset value, decreased from $7.50 on March 31, 2013, to $7.21 on March 31, 2014. The Fund s Class A The dollar value, number of shares or principal amount, and names of all portfolio holdings are listed in the Fund s Statement of Investments (SOI). The SOI begins on page 19. 4 | Annual Report Dividend Distributions 4/1/13-3/31/14 Dividend per Share (cents) Month Class A Class C Advisor Class April 2.56 2.21 2.61 May 2.56 2.21 2.61 Ju n e 2.56 2.21 2.62 July 2.56 2.21 2.62 August 2.66 2.31 2.72 September 2.71 2.40 2.77 October 2.76 2.45 2.82 November 2.76 2.45 2.82 December 2.76 2.43 2.81 Ja n uary 2.71 2.38 2.76 February 2.71 2.38 2.76 March 2.71 2.38 2.77 Total shares paid dividends totaling 32.02 cents per share for the reporting period. 2 The Performance Summary beginning on page 10 shows that at the end of this reporting period the Fund s Class A shares distribution rate was 4.32% based on an annualization of the 2.71 cent per share March dividend and the maximum offering price of $7.53 on March 31, 2014. An investor in the 2014 maximum combined effective federal and California personal income tax bracket of 50.83% would need to earn a distribution rate of 8.79% from a taxable investment to match the Fund s Class A tax-free distribution rate. For the Fund s Class C and Advisor shares performance, please see the Performance Summary. State Update California s economic recovery continued during the 12-month period ended March 31, 2014, supported by increases in wages, building permits and construction activity. The state s unemployment rate briefly rose to 8.9% in August after a large number of job seekers reentered the labor force but gradually fell to 8.1% at period-end, its lowest level in more than five years. 3 The improving employment picture was accompanied by positive economic reports. In addition, a revision to 2013 state employment data identified a gain of more than 500,000 new jobs not recognized in previous reports, indicating the state was close to reclaiming all of the jobs lost during the past recession. Although California s unemployment rate has generally declined since early 2012 amid solid job growth, it remained higher than the 6.7% national average. 3 Annual Report | 5 California s housing market experienced strong growth during the second quarter of 2013, but home sales began to decline in mid-2013 after rising prices and interest rates prompted some potential buyers to wait for prices to stabilize and more inventory to become available. However, home prices appreciated during the period, and some attributed the lower level of home sales to declining foreclosure inventory as the economy strengthened. California s improved economic standing was accompanied by higher tax revenues driven by a rise in personal income taxes. The state ended fiscal year 2013 on June 30 with a lower-than-projected general fund cash deficit, which helped the state strengthen its liquidity and reduce borrowing needs for fiscal year 2014. With estimated recurring revenues sufficient to fund California s constitutional and statutory funding obligations, the enacted fiscal year 2014 budget was structurally balanced. The governor and legislature s agreement on a general fund spending level that was among the past 30 years lowest, as a percentage of state personal income, resulted in a projected operating surplus for fiscal year 2014. In response, advocates representing schools, hospitals and other social services that experienced spending cuts in recent years called for budget revisions that would restore or expand their programs. The governor s administration sought to temper spending expectations by citing the tax cuts and spending commitments based on one-time spikes in capital gains that hurt the state s finances in the past. Instead, the governor would rather use the surplus to pay down California s debt and maintain a reserve fund. The state s net tax-supported debt was $2,565 per capita and 5.8% of personal income, compared with the $1,074 and 2.8% national medians. 4 Although California s debt levels ranked among the nation s highest, independent credit rating agency Standard & Poor s (S&P) assigned California s general obligation bonds an A rating with a positive outlook. 5 S&P s rating reflected the state s diverse economy, technology presence and innovative businesses, prominent colleges, and commitment to aligning revenues and expenses, along with reducing budgetary debts. In affirming its positive outlook, S&P cited California s improving fiscal position. Municipal Bond Market Overview For the 12-month period ended March 31, 2014, the municipal bond market increased in value. The Barclays Municipal Bond Index, which tracks investment-grade municipal securities, posted a +0.39% total return for the 12-month period. 6, 7 In comparison, the Barclays U.S. Treasury Index had a 12-month return of -1.26%. 6, 7 6 | Annual Report Municipal bond and Treasury markets suffered steep declines beginning in late May 2013 following comments by Federal Reserve Board (Fed) Chairman Ben Bernanke that the Fed could begin tapering its bond buying in the coming months. Fears of declining bond prices increased when minutes from the Fed s July meeting included more discussion of tapering. Municipal bond mutual funds experienced persistent, large outflows that accelerated during August. Selling in the Treasury and municipal bond markets caused yields on longer term bonds to rise faster than yields on shorter maturity bonds in both markets, but the yield difference was more pronounced for municipal bonds. Because bond prices move in the opposite direction from yields, the yield changes led to two significant developments during the sell-off municipal bonds under-performed Treasury bonds, and longer term municipal bonds fared worse than shorter term municipal bonds. At its September meeting, the Fed decided to maintain its monthly level of bond purchases and wait for more evidence of sustained economic growth before tapering. Investors welcomed the news, and the municipal bond market posted positive returns for the month. At its December meeting, the Fed announced it would modestly reduce the pace of its bond buying program beginning in January 2014 while maintaining historically low interest rates. Municipal bond and Treasury markets showed little reaction to the news initially, but prices in both markets increased substantially during the first three months of 2014. Other factors contributed to municipal bond price volatility during the period under review. Several headline stories shook investor confidence in the municipal bond asset class. The City of Detroit, Michigan, filed for bankruptcy, the largest municipal bankruptcy filing in U.S. history. Independent credit rating agencies S&P, Moody s Investors Service and Fitch Ratings downgraded Puerto Rico general obligation debt to below investment grade. The City of Chicago suffered a three-notch downgrade by Moody s. In addition, reports from rating agencies and research organizations mentioned underfunded pensions that could affect the fiscal stability of several states and large municipalities. Bonds issued by municipalities involved in such stories have often experienced price erosion in secondary trading, but the extent of price erosion and the contagion to related issues have been unpredictable. Fallout from such headlines during the reporting period was no exception. As Puerto Rico debt traded at higher yields than similarly rated taxable securities, nontraditional buyers entered the market. Despite the entrance of these new buyers, Puerto Rico bonds experienced particularly poor performance and highly volatile trading. Puerto Rico bonds had a -14.26% total return for the reporting period, as measured by the Barclays Puerto Rico Municipal Bond Index. 6, 7 Annual Report | 7 Portfolio Breakdown 3/31/14 % of Total Long-Term Investments* Transportation 23.1 % General Obligation 18.7 % Hospital & Health Care 16.9 % Utilities 11.4 % Refunded 10.7 % Subject to Government Appropriations 8.5 % Tax-Supported 5.0 % Higher Education 2.6 % Other Revenue 1.9 % Housing 1.2 % *Does not include short-term investments and other net assets. At period-end, we maintained our positive view of the municipal bond market. We believe municipal bonds continue to be an attractive asset class among fixed income securities, and we intend to follow our solid discipline of investing to maximize income while seeking value in the municipal bond market. Investment Strategy We use a consistent, disciplined strategy in an effort to maximize tax-exempt income for our shareholders while balancing risk and return within the Fund s range of allowable investments. We generally employ a buy-and-hold approach and invest in securities we believe should provide the most relative value in the market. We do not use leverage or derivatives, nor do we use hedging techniques that could add volatility and contribute to underperformance in adverse markets. Manager s Discussion Puerto Rico s municipal bond market is widely traded because of its federal and state tax-exemption advantages. During the reporting period, some Puerto Rico issuers experienced a series of downgrades from S&P, Moody s and Fitch. In February 2014, these credit rating firms downgraded their respective ratings of Puerto Rico s general obligation debt to below investment grade, along with the ratings of certain related Puerto Rico issuers. Additionally, each rating agency maintained a negative outlook on certain Puerto Rico issuers, and further downgrades are possible. The Fund is not required to sell securities that have been downgraded to below investment grade, but it is prohibited from making further purchases of such securities as long as the securities are not rated investment grade by at least one U.S. nationally recognized rating service. Rating actions combined with news related to the commonwealth s financial position and future financing endeavors caused the Puerto Rico bond market to experience sharp declines in the latter half of 2013 and contrasting positive performance year-to-date in 2014. Based on the combination of our value-oriented philosophy of investing primarily for income and a positive-sloping municipal yield curve, in which yields for longer term bonds are higher than those for shorter term bonds, we favored the use of longer term bonds. Consistent with our strategy, we sought to purchase bonds that ranged from 15 to 30 years in maturity with good call features. We believe our conservative, buy-and-hold investment strategy can help us achieve relatively high, current, tax-free income for shareholders. 8 | Annual Report Thank you for your participation in Franklin California Tax-Free Income Fund. We look forward to serving your future investment needs. The foregoing information reflects our analysis, opinions and portfolio holdings as of March 31, 2014, the end of the reporting period. The way we implement our main investment strategies and the resulting portfolio holdings may change depending on factors such as market and economic conditions. These opinions may not be relied upon as investment advice or an offer for a particular security. The information is not a complete analysis of every aspect of any market, state, industry, security or the Fund. Statements of fact are from sources considered reliable, but the investment manager makes no representation or warranty as to their completeness or accuracy. Although historical performance is no guarantee of future results, these insights may help you understand our investment management philosophy. 1. For investors subject to alternative minimum tax, a small portion of Fund dividends may be taxable. Distributions of capital gains are generally taxable. To avoid imposition of 28% backup withholding on all Fund distributions and redemption proceeds, U.S. investors must be properly certified on Form W-9 and non-U.S. investors on Form W-8BEN. 2. All Fund distributions will vary depending upon current market conditions, and past distributions are not indicative of future trends. 3. Source: Bureau of Labor Statistics. 4. Source: Moody s Investors Service, 2013 State Debt Medians Report, 5/29/13. 5. This does not indicate S&P s rating of the Fund. 6. Source: © 2014 Morningstar. All Rights Reserved. The information contained herein: (1) is proprietary to Morningstar and/or its content providers; (2) may not be copied or distributed; and (3) is not warranted to be accurate, complete or timely. Neither Morningstar nor its content providers are responsible for any damages or losses arising from any use of this information. 7. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. Annual Report | 9 Performance Summary as of 3/31/14 Your dividend income will vary depending on dividends or interest paid by securities in the Fund s portfolio, adjusted for operating expenses of each class. Capital gain distributions are net profits realized from the sale of portfolio securities. The performance table and graphs do not reflect any taxes that a shareholder would pay on Fund dividends, capital gain distributions, if any, or any realized gains on the sale of Fund shares. Total return reflects reinvestment of the Fund s dividends and capital gain distributions, if any, and any unrealized gains or losses. Net Asset Value Share Class 3/31/14 3/31/13 Change A (FKTFX) $ $ $ -$ C (FRCTX) $7.19 $ $7.49 -$0.30 Advisor (FCAVX) $7.20 $ $7.49 -$0.29 Distributions Share Class Dividend Income A (4/1/13-3/31/14) $ C (4/1/13-3/31/14) $0.2802 Advisor (4/1/13-3/31/14) $0.3269 10 | Annual Report Performance Summary (continued) Performance Cumulative total retur n excludes sales charges. Average a nn ual total retur n i n cludes maximum sales charges. Class A: 4.25% maximum i n itial sales charge; Class C: 1% co n ti n ge n t deferred sales charge i n first year o n ly; Advisor Class: n o sales charges. Cumulative Average Annual Total Annual Share Class Total Return 1 Total Return 2 Operating Expenses 3 A % 1-Year + % -3.68 % 5-Year + % + % 10-Year + % + % C % 1-Year -0.14 % -1.10 % 5-Year + % + % 10-Year + % + % Advisor % 1-Year + % + % 5-Year + % + % 10-Year + % + % Taxable Taxable Equivalent 30 -Day Equivalent 30-Day Share Class Distribution Rate 4 Distribution Rate 5 Standardized Yield 6 Standardized Yield 5 A % C % Advisor % Performa n ce data represe n t past performa n ce, which does n ot guara n tee future results. I n vestme n t retur n a n d pri n cipal value will fluctuate, a n d you may have a gai n or loss whe n you sell your shares. Curre n t performa n ce may differ from figures show n . For most rece n t mo n th-e n d performa n ce, go to franklintempleton.com or call (800) 342-5236 . Annual Report | 11 Performance Summary (continued) Total Return Index Comparison for a Hypothetical $10,000 Investment Total return represents the change in value of an investment over the periods shown. It includes any applicable maximum sales charge, Fund expenses, account fees and reinvested distributions. The unmanaged index includes reinvestment of any income or distributions. It differs from the Fund in composition and does not pay management fees or expenses. One cannot invest directly in an index. 12 | Annual Report All investments involve risks, including possible loss of principal. Because municipal bonds are sensitive to interest rate movements, the Fund s yield and share price will fluctuate with market conditions. Bond prices generally move in the opposite direction of interest rates. Thus, as prices of bonds in the Fund adjust to a rise in interest rates, the Fund s share price may decline. Because the Fund invests principally in a single state, it is subject to greater risk of adverse economic and regulatory changes in that state than a geographically diversified fund. The Fund holds a small portion of its assets in Puerto Rico municipal bonds that have been impacted by recent adverse economic and market changes, which may cause the Fund s share price to decline. Changes in the credit rating of a bond, or in the credit rating or financial strength of a bond s issuer, insurer or guarantor, may affect the bond s value. The Fund may invest a significant part of its assets in municipal securities that finance similar types of projects, such as utilities, hospitals, higher education and transportation. A change that affects one project would likely affect all similar projects, thereby increasing market risk. The Fund is actively managed but there is no guarantee that the manager s investment decisions will produce the desired results. The Fund s prospectus also includes a description of the main investment risks. Class C: These shares have higher annual fees and expenses than Class A shares. Advisor Class: Shares are available to certain eligible investors as described in the prospectus. 1. Cumulative total return represents the change in value of an investment over the periods indicated. 2. Average annual total return represents the average annual change in value of an investment over the periods indicated. 3. Figures are as stated in the Fund s current prospectus. In periods of market volatility, assets may decline significantly, causing total annual Fund operating expenses to become higher than the figures shown. 4. Distribution rate is based on an annualization of the respective class s March dividend and the maximum offering price (NAV for Classes C and Advisor) per share on 3/31/14. 5. Taxable equivalent distribution rate and yield assume the published rates as of 12/18/13 for the maximum combined effective federal and California personal income tax rate of 50.83%, based on the federal income tax rate of 39.60% plus 3.8% Medicare tax. This combined rate does not consider the impact of California s surcharge on taxable income in excess of $1 million. 6. The 30-day standardized yield for the 30 days ended 3/31/14 reflects an estimated yield to maturity (assuming all portfolio securities are held to maturity). It should be regarded as an estimate of the Fund s rate of investment income, and it may not equal the Fund s actual income distribution rate (which reflects the Fund s past dividends paid to shareholders) or the income reported in the Fund s financial statements. 7. Source: © 2014 Morningstar. The Barclays Municipal Bond Index is a market value-weighted index engineered for the long-term tax-exempt bond market. To be included in the index, bonds must be fixed rate, have at least one year to final maturity and be rated investment grade (Baa3/BBB- or higher) by at least two of the following agencies: Moody s, Standard & Poor s and Fitch. The Consumer Price Index (CPI), calculated by the Bureau of Labor Statistics, is a commonly used measure of the inflation rate. 8. Source: Barclays Global Family of Indices. © 2014 Barclays Capital Inc. Used with permission. Annual Report | 13 Your Fund s Expenses As a Fund shareholder, you can incur two types of costs: Transaction costs, including sales charges (loads) on Fund purchases; and Ongoing Fund costs, including management fees, distribution and service (12b-1) fees, and other Fund expenses. All mutual funds have ongoing costs, sometimes referred to as operating expenses. The following table shows ongoing costs of investing in the Fund and can help you understand these costs and compare them with those of other mutual funds. The table assumes a $1,000 investment held for the six months indicated. Actual Fund Expenses The first line (Actual) for each share class listed in the table provides actual account values and expenses. The Ending Account Value is derived from the Fund s actual return, which includes the effect of Fund expenses. You can estimate the expenses you paid during the period by following these steps. Of course, your account value and expenses will differ from those in this illustration: 1. Divide your account value by $1,000. If an account had an $8,600 value, then $8,600 ÷ $1,000 8.6. 2. Multiply the result by the number under the heading Expenses Paid During Period. If Expenses Paid During Period were $7.50, then 8.6 x $7.50 $64.50. In this illustration, the estimated expenses paid this period are $64.50. Hypothetical Example for Comparison with Other Funds Information in the second line (Hypothetical) for each class in the table can help you compare ongoing costs of investing in the Fund with those of other mutual funds. This information may not be used to estimate the actual ending account balance or expenses you paid during the period. The hypothetical Ending Account Value is based on the actual expense ratio for each class and an assumed 5% annual rate of return before expenses, which does not represent the Fund s actual return. The figure under the heading Expenses Paid During Period shows the hypothetical expenses your account would have incurred under this scenario. You can compare this figure with the 5% hypothetical examples that appear in shareholder reports of other funds. 14 | Annual Report Your Fund s Expenses (continued) Please note that expenses shown in the table are meant to highlight ongoing costs and do not reflect any transaction costs, such as sales charges. Therefore, the second line for each class is useful in comparing ongoing costs only, and will not help you compare total costs of owning different funds. In addition, if transaction costs were included, your total costs would have been higher. Please refer to the Fund prospectus for additional information on operating expenses. Beginning Account Ending Account Expenses Paid During Share Class Value 10/1/13 Value 3/31/14 Period* 10/1/13 3/31/14 A Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ C Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ Advisor Actual $ $ $ Hypothetical (5% retur n before expe n ses) $ $ $ *Expenses are calculated using the most recent six-month expense ratio, annualized for each class (A: 0.58%; C: 1.14%; and Advisor: 0.49%), multiplied by the average account value over the period, multiplied by 182/365 to reflect the one-half year period. Annual Report | 15 Franklin California Tax-Free Income Fund Financial Highlights Year Ended March 31, Class A Per share operating performance (for a share outsta n di n g throughout the year) Net asset value, begi nn i n g of year $ 7.50 $ 7.31 $ 6.55 $ 6.99 $ 6.42 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.32 0.31 0.33 0.33 0.33 Net realized a n d u n realized gai n s (losses) (0.29 ) 0.19 0.77 (0.44 ) 0.57 Total from i n vestme n t operatio n s 0.03 0.50 1.10 (0.11 ) 0.90 Less distributio n s from n et i n vestme n t i n come (0.32 ) (0.31 ) (0.34 ) (0.33 ) (0.33 ) Net asset value, e n d of year $ 7.21 $ 7.50 $ 7.31 $ 6.55 $ 6.99 Total retur n c 0.56 % 6.89 % 17.19 % (1.82 )% 14.35 % Ratios to average net assets Expe n ses 0.57 % 0.57 % 0.57 % 0.57 % 0.57 % Net i n vestme n t i n come 4.47 % 4.15 % 4.71 % 4.73 % 4.84 % Supplemental data Net assets, e n d of year (000 s) $ 10,997,355 $ 12,645,406 $ 12,259,513 $ 11,238,491 $ 12,789,616 Portfolio tur n over rate 20.33 % 8.92 % 5.96 % 7.41 % 7.20 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. 16 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin California Tax-Free Income Fund Financial Highlights (continued) Year Ended March 31, Class C Per share operating performance (for a share outsta n di n g throughout the year) Net asset value, begi nn i n g of year $ 7.49 $ 7.30 $ 6.54 $ 6.98 $ 6.41 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.28 0.27 0.29 0.29 0.29 Net realized a n d u n realized gai n s (losses) (0.30 ) 0.19 0.77 (0.44 ) 0.57 Total from i n vestme n t operatio n s (0.02 ) 0.46 1.06 (0.15 ) 0.86 Less distributio n s from n et i n vestme n t i n come (0.28 ) (0.27 ) (0.30 ) (0.29 ) (0.29 ) Net asset value, e n d of year $ 7.19 $ 7.49 $ 7.30 $ 6.54 $ 6.98 Total retur n c (0.14 )% 6.32 % 16.57 % (2.37 )% 13.74 % Ratios to average net assets Expe n ses 1.13 % 1.13 % 1.13 % 1.13 % 1.13 % Net i n vestme n t i n come 3.91 % 3.59 % 4.15 % 4.17 % 4.28 % Supplemental data Net assets, e n d of year (000 s) $ 1,143,138 $ 1,403,410 $ 1,219,459 $ 1,013,615 $ 1,113,728 Portfolio tur n over rate 20.33 % 8.92 % 5.96 % 7.41 % 7.20 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. c Total return does not reflect sales commissions or contingent deferred sales charges, if applicable. Annual Report | The accompanying notes are an integral part of these financial statements. | 17 Franklin California Tax-Free Income Fund Financial Highlights (continued) Year Ended March 31, Advisor Class Per share operating performance (for a share outsta n di n g throughout the year) Net asset value, begi nn i n g of year $ 7.49 $ 7.30 $ 6.54 $ 6.98 $ 6.41 I n come from i n vestme n t operatio n s a : Net i n vestme n t i n come b 0.32 0.32 0.34 0.33 0.34 Net realized a n d u n realized gai n s (losses) (0.28 ) 0.18 0.77 (0.44 ) 0.57 Total from i n vestme n t operatio n s 0.04 0.50 1.11 (0.11 ) 0.91 Less distributio n s from n et i n vestme n t i n come (0.33 ) (0.31 ) (0.35 ) (0.33 ) (0.34 ) Net asset value, e n d of year $ 7.20 $ 7.49 $ 7.30 $ 6.54 $ 6.98 Total retur n 0.65 % 7.00 % 17.32 % (1.73 )% 14.47 % Ratios to average net assets Expe n ses 0.48 % 0.48 % 0.48 % 0.48 % 0.48 % Net i n vestme n t i n come 4.56 % 4.24 % 4.80 % 4.82 % 4.93 % Supplemental data Net assets, e n d of year (000 s) $ 639,087 $ 756,542 $ 591,932 $ 446,360 $ 393,057 Portfolio tur n over rate 20.33 % 8.92 % 5.96 % 7.41 % 7.20 % a The amount shown for a share outstanding throughout the period may not correlate with the Statement of Operations for the period due to the timing of sales and repurchases of the Fund shares in relation to income earned and/or fluctuating market value of the investments of the Fund. b Based on average daily shares outstanding. 18 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2014 Principal Amount Value Municipal Bonds 94.1% California 88.0% ABAG Fi n a n ce Authority for No n profit Corps. COP, Butte Valley-Tulelake Rural Health Projects I n c., Califor n ia Mortgage I n sured, 6.65%, 10/01/22 $ 520,000 $ 521,248 ABAG Fi n a n ce Authority for No n profit Corps. MFHR, Palo Alto Garde n s Apartme n ts, Series A, 5.45%, 4/01/39 5,500,000 5,346,495 ABAG Fi n a n ce Authority for No n profit Corps. Reve n ue, Cha nn i n g House, Califor n ia Mortgage I n sured, 6.125%, 5/15/40 17,635,000 19,239,961 Eskato n Properties I n c., Refu n di n g, 5.00%, 11/15/35 10,000,000 9,843,600 Sa n Diego Hospital Ass n ., Sharp Healthcare, Series B, 6.25%, 8/01/39 17,500,000 19,828,725 St. Rose Hospital, Series A, Califor n ia Mortgage I n sured, 5.625%, 5/15/29 9,050,000 9,573,724 St. Rose Hospital, Series A, Califor n ia Mortgage I n sured, 6.00%, 5/15/29 8,620,000 9,306,669 ABAG Reve n ue Tax Allocatio n , RDA Pool, Series A6, AGMC I n sured, 5.375%, 12/15/25 445,000 445,369 ABAG Water a n d Wastewater Reve n ue, Pooled Fi n a n ci n g Program, Refu n di n g, Series A, AGMC I n sured, 5.30%, 10/01/21 255,000 255,224 Alameda Corridor Tra n sportatio n Authority Reve n ue, Capital Appreciatio n , sub. lie n , Refu n di n g, Series A, AMBAC I n sured, 5.30%, 10/01/22 81,685,000 87,369,459 5.30%, 10/01/23 70,015,000 74,743,813 5.40%, 10/01/24 43,770,000 46,661,008 5.45%, 10/01/25 32,960,000 35,179,856 zero cp n ., 10/01/29 20,000,000 10,158,800 zero cp n ., 10/01/30 41,665,000 19,457,555 Alameda Cou n ty COP, Alameda Cou n ty Medical Ce n ter Project, NATL I n sured, ETM, 5.00%, 6/01/23 19,195,000 19,256,616 5.30%, 6/01/26 7,000,000 7,023,240 5.00%, 6/01/28 8,925,000 8,951,775 Alhambra USD, GO, Electio n of 2004, Series A, NATL RE, FGIC I n sured, Pre-Refu n ded, 5.00%, 8/01/29 13,025,000 13,862,638 Alvord USD, GO, Riverside Cou n ty, Electio n of 2007, Series A, AGMC I n sured, 5.00%, 8/01/32 11,625,000 12,072,795 Electio n of 2007, Series A, AGMC I n sured, zero cp n . to 8/01/26, 7.35% thereafter, 8/01/46 42,500,000 24,225,425 Electio n of 2007, Series B, AGMC I n sured, zero cp n ., 8/01/36 15,000,000 4,705,800 Electio n of 2012, Refu n di n g, Series A, AGMC I n sured, 5.00%, 8/01/42 20,000,000 20,846,600 A n aheim PFA Lease Reve n ue, Capital Appreciatio n , Public Improveme n ts Project, Subordi n ate, Series C, AGMC I n sured, zero cp n ., 9/01/24 26,855,000 17,762,703 9/01/26 29,430,000 17,168,285 9/01/27 22,860,000 12,356,973 9/01/28 14,425,000 7,333,382 9/01/29 24,810,000 11,748,279 9/01/32 13,665,000 5,253,646 9/01/33 37,070,000 13,352,985 9/01/34 24,970,000 8,365,699 3/01/37 15,080,000 4,264,021 A n aheim PFAR, Distributio n System, seco n d lie n , NATL I n sured, 5.00%, 10/01/29 4,325,000 4,386,588 10/01/34 5,500,000 5,567,980 A n aheim UHSD, GO, Capital Appreciatio n , Series A, AGMC I n sured, zero cp n ., 8/01/26 8,570,000 5,140,115 Annual Report | 19 Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2014 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) A n telope Valley Commu n ity College District GO, Electio n of 2004, Series B, NATL I n sured, 5.25%, 8/01/39 $ $ Azusa RDA Tax Allocatio n , Series B, 7.00%, 8/01/38 Bakersfield City School District GO, Series A, AGMC I n sured, 5.00%, 11/01/31 Baldwi n Park PFAR Tax Allocatio n , Refu n di n g, Series A, 7.75%, 8/01/19 Baldwi n Park USD, GO, Capital Appreciatio n , Electio n of 2006, AGMC I n sured, zero cp n ., 8/01/36 Los A n geles Cou n ty, Capital Appreciatio n , Electio n of 2006, Build America Mutual Assura n ce, zero cp n ., 8/01/48 Los A n geles Cou n ty, Capital Appreciatio n , Electio n of 2006, Build America Mutual Assura n ce, zero cp n ., 8/01/53 Bay Area Toll Authority Toll Bridge Reve n ue, Sa n Fra n cisco Bay Area, Refu n di n g, Series F-1, 5.00%, 4/01/39 Refu n di n g, Series F-1, 5.50%, 4/01/43 Refu n di n g, Series F-1, 5.125%, 4/01/47 Series F, Pre-Refu n ded, 5.00%, 4/01/31 Subordi n ate, Series S-2, 5.00%, 10/01/50 Subordi n ate, Series S-4, 5.00%, 4/01/43 Subordi n ate, Series S-4, 5.125%, 4/01/48 Subordi n ate, Series S-4, 5.25%, 4/01/53 Bell GO, Electio n of 2003, NATL I n sured, 5.00%, 8/01/34 Belmo n t-Redwood Shores School District GO, Electio n of 2005, Series A, AGMC I n sured, 5.00%, 8/01/32 Beverly Hills USD, GO, Electio n of 2002, Series B, Pre-Refu n ded, 5.00%, 8/01/30 Bo n ita USD, GO, Electio n of 2004, Series A, NATL I n sured, Pre-Refu n ded, 5.00%, 8/01/27 Calexico USD, GO, Electio n of 2004, Series A, NATL I n sured, Pre-Refu n ded, 5.25%, 8/01/33 Califor n ia Cou n ty Tobacco Securitizatio n Age n cy Tobacco Settleme n t Reve n ue, Asset-Backed, Alameda Cou n ty Tobacco Asset Securitizatio n Corp., 5.875%, 6/01/35 Ker n Cou n ty Tobacco Fu n di n g Corp., Series A, 6.125%, 6/01/43 Ker n Cou n ty Tobacco Fu n di n g Corp., Series B, 6.25%, 6/01/37 Sta n islaus Cou n ty Tobacco Fu n di n g Corp., Series A, 5.875%, 6/01/43 Califor n ia Educatio n al Facilities Authority Reve n ue, Loyola Marymou n t U n iversity, Refu n di n g, Series A, NATL I n sured, zero cp n ., 10/01/26 Loyola Marymou n t U n iversity, Refu n di n g, Series A, NATL I n sured, zero cp n ., 10/01/27 Loyola Marymou n t U n iversity, Refu n di n g, Series A, NATL I n sured, zero cp n ., 10/01/28 Loyola Marymou n t U n iversity, Refu n di n g, Series A, NATL I n sured, zero cp n ., 10/01/30 Loyola Marymou n t U n iversity, Refu n di n g, Series A, NATL I n sured, zero cp n ., 10/01/31 Loyola Marymou n t U n iversity, Refu n di n g, Series A, NATL I n sured, zero cp n ., 10/01/32 Occide n tal College, Series A, NATL I n sured, Pre-Refu n ded, 5.00%, 10/01/36 Pepperdi n e U n iversity, Refu n di n g, Series A, AMBAC I n sured, 5.00%, 12/01/35 20 | Annual Report Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2014 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia Educatio n al Facilities Authority Reve n ue, (co n ti n ued) Sa n ta Clara U n iversity, Refu n di n g, AMBAC I n sured, zero cp n ., 9/01/26 $ 5,150,000 $ 2,953,680 Sta n ford U n iversity, Refu n di n g, Series U-1, 5.25%, 4/01/40 12,075,000 15,420,258 Sta n ford U n iversity, Refu n di n g, Series U-3, 5.00%, 6/01/43 28,495,000 34,835,137 Sta n ford U n iversity, Series U-4, 5.00%, 6/01/43 14,430,000 17,640,675 Califor n ia Health Facilities Fi n a n ci n g Authority Reve n ue, Catholic Healthcare West, Refu n di n g, Series A, NATL I n sured, 5.75%, 7/01/15 5,410,000 5,430,233 Catholic Healthcare West, Series G, 5.25%, 7/01/23 3,000,000 3,026,220 Feedback Fou n datio n I n c., Series A, Califor n ia Mortgage I n sured, 6.50%, 12/01/22 985,000 985,000 Hospital of the Good Samarita n , Refu n di n g, 7.00%, 9/01/21 48,510,000 46,344,028 Norther n Califor n ia Presbyteria n Homes a n d Services I n c., Refu n di n g, 5.40%, 7/01/28 6,340,000 6,341,585 Pomo n a Valley Hospital, Refu n di n g, Series A, NATL I n sured, 5.625%, 7/01/19 8,500,000 8,530,940 Provide n ce Health & Services, Series C, 6.25%, 10/01/28 4,000,000 4,564,480 Souther n Califor n ia, Series A, Califor n ia Mortgage I n sured, 5.50%, 12/01/22 1,990,000 1,991,532 Sutter Health, Series A, 5.00%, 8/15/38 30,300,000 31,587,750 Sutter Health, Series A, 5.25%, 11/15/46 76,570,000 79,056,994 Califor n ia HFAR, Home Mortgage, Series K, 4.75%, 8/01/36 5,000,000 4,768,000 MFHR III, Series B, NATL I n sured, 5.50%, 8/01/39 11,950,000 11,936,018 Califor n ia I n frastructure a n d Eco n omic Developme n t Ba n k Reve n ue, Bay Area Toll Bridges Seismic Retrofit, first lie n , Series A, AMBAC I n sured, Pre-Refu n ded, 5.00%, 7/01/33 5,000,000 6,170,250 Bay Area Toll Bridges Seismic Retrofit, first lie n , Series A, FGIC I n sured, Pre-Refu n ded, 5.00%, 7/01/29 50,985,000 62,688,607 Los A n geles Cou n ty Departme n t of Public Social Services Facility, AMBAC I n sured, 5.00%, 9/01/35 7,765,000 7,788,217 Califor n ia Mu n icipal Fi n a n ce Authority COP, Commu n ity Hospitals of Ce n tral Califor n ia Obligated Group, 5.375%, 2/01/29 10,000,000 10,344,600 5.25%, 2/01/37 37,100,000 37,329,278 5.50%, 2/01/39 13,250,000 13,627,227 5.25%, 2/01/46 90,650,000 90,902,913 Califor n ia State GO, NATL RE, FGIC I n sured, 5.625%, 10/01/26 5,005,000 5,132,027 Various Purpose, 5.125%, 4/01/24 7,500,000 7,527,675 Various Purpose, 6.00%, 5/01/24 2,565,000 2,648,260 Various Purpose, 5.125%, 4/01/25 3,500,000 3,512,915 Various Purpose, 5.20%, 4/01/26 13,500,000 13,549,950 Various Purpose, 5.00%, 8/01/34 48,000,000 51,988,800 Various Purpose, 6.00%, 4/01/38 57,130,000 65,566,958 Various Purpose, 6.00%, 11/01/39 100,000,000 117,205,000 Various Purpose, 5.25%, 11/01/40 69,685,000 76,964,992 Various Purpose, AGMC I n sured, 5.50%, 4/01/19 540,000 553,424 Various Purpose, AGMC I n sured, 5.50%, 3/01/20 415,000 423,927 Various Purpose, AMBAC I n sured, 5.90%, 3/01/25 210,000 214,721 Various Purpose, AMBAC I n sured, Pre-Refu n ded, 5.00%, 4/01/31 29,980,000 29,980,000 Various Purpose, FGIC I n sured, 6.00%, 8/01/19 905,000 921,697 Annual Report | 21 Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2014 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia State GO, (co n ti n ued) Various Purpose, NATL I n sured, 6.00%, 8/01/24 $ $ Various Purpose, Pre-Refu n ded, 5.25%, 12/01/26 Various Purpose, Pre-Refu n ded, 5.25%, 4/01/27 Various Purpose, Pre-Refu n ded, 5.25%, 4/01/29 Various Purpose, Pre-Refu n ded, 5.25%, 4/01/34 Various Purpose, Refu n di n g, 5.625%, 9/01/24 Various Purpose, Refu n di n g, 5.00%, 6/01/32 Various Purpose, Refu n di n g, 6.00%, 3/01/33 Various Purpose, Refu n di n g, 5.25%, 3/01/38 Various Purpose, Refu n di n g, 5.50%, 3/01/40 Various Purpose, Refu n di n g, 5.00%, 10/01/41 Various Purpose, Refu n di n g, 5.00%, 4/01/42 Various Purpose, Refu n di n g, 5.00%, 4/01/43 Various Purpose, Refu n di n g, AGMC I n sured, 5.00%, 6/01/32 Califor n ia State Health Facilities Fi n a n ci n g Authority Reve n ue, Adve n tist Health System West, Series A, 5.75%, 9/01/39 Catholic Healthcare West, Refu n di n g, Series A, 6.00%, 7/01/34 Catholic Healthcare West, Series A, 5.25%, 3/01/41 Cedars-Si n ai Medical Ce n ter, 5.00%, 8/15/39 Childre n s Hospital Los A n geles, Refu n di n g, Series A, AGMC I n sured, 5.25%, 7/01/38 Childre n s Hospital of Ora n ge Cou n ty, Series A, 6.50%, 11/01/24 Childre n s Hospital of Ora n ge Cou n ty, Series A, 6.25%, 11/01/29 Childre n s Hospital of Ora n ge Cou n ty, Series A, 5.25%, 11/01/41 Lucile Salter Packard Childre n s Hospital at Sta n ford, Series A, 5.00%, 8/15/51 Provide n ce Health a n d Services, Refu n di n g, Series C, 6.50%, 10/01/38 Provide n ce Health a n d Services, Series C, Pre-Refu n ded, 6.50%, 10/01/38 Rady Childre n s Hospital, 5.25%, 8/15/41 Sutter Health, Series A, 5.00%, 8/15/52 Califor n ia State Mu n icipal Fi n a n ce Authority Reve n ue, Eise n hower Medical Ce n ter, Series A, 5.75%, 7/01/40 South Ce n tral Los A n geles Regio n al Ce n ter Project, 5.75%, 12/01/43 Califor n ia State Public Works Board Lease Reve n ue, Califor n ia Scie n ce Ce n ter, Series A, 5.25%, 10/01/22 Departme n t of Correctio n s, Series C, 5.00%, 6/01/25 Departme n t of Me n tal Health, Coali n ga State Hospital, Series A, Pre-Refu n ded, 5.00%, 6/01/25 Departme n t of Me n tal Health, Coali n ga State Hospital, Series A, Pre-Refu n ded, 5.125%, 6/01/29 Trustees of Califor n ia State U n iversity, Refu n di n g, Series A, 5.00%, 10/01/19 Various Califor n ia Commu n ity Colleges Projects, Refu n di n g, Series A, 5.90%, 4/01/17 Various Capital Projects, Refu n di n g, Series G, 5.00%, 11/01/31 Various Capital Projects, Series A, 5.00%, 4/01/31 Various Capital Projects, Series A, 5.00%, 4/01/32 Various Capital Projects, Series A, 5.00%, 4/01/37 Various Capital Projects, Series A, Sub Series A-1, 5.50%, 3/01/25 22 | Annual Report Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2014 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia State Public Works Board Lease Reve n ue, (co n ti n ued) Various Capital Projects, Series A, Sub Series A-1, 6.00%, 3/01/35 $ $ Various Capital Projects, Series G, Sub Series G-1, 5.75%, 10/01/30 Various Capital Projects, Series I, 6.375%, 11/01/34 Various Capital Projects, Series I, 5.00%, 11/01/38 Various Judicial Cou n cil Projects, Series D, 5.00%, 12/01/31 Califor n ia State U n iversity Reve n ue, Systemwide, Refu n di n g, Series A, 5.00%, 11/01/42 Refu n di n g, Series C, NATL I n sured, 5.00%, 11/01/30 Series A, AGMC I n sured, Pre-Refu n ded, 5.00%, 11/01/29 Series C, NATL I n sured, 5.00%, 11/01/35 Califor n ia Statewide CDA, COP, The I n ter n ext Group, 5.375%, 4/01/17 The I n ter n ext Group, 5.375%, 4/01/30 NATL I n sured, 5.00%, 4/01/18 NATL I n sured, 5.125%, 4/01/23 Califor n ia Statewide CDA Reve n ue, Catholic Healthcare West, Refu n di n g, Series L, Assured Guara n ty, 5.25%, 7/01/41 Catholic Healthcare West, Series A, 5.50%, 7/01/30 Catholic Healthcare West, Series E, 5.50%, 7/01/31 CHF-Irvi n e LLC, UCI East Campus Apartme n ts, Phase II, 5.50%, 5/15/26 CHF-Irvi n e LLC, UCI East Campus Apartme n ts, Phase II, 6.00%, 5/15/40 Cottage Health System Obligated Group, Refu n di n g, 5.25%, 11/01/30 Cottage Health System Obligated Group, Refu n di n g, 5.00%, 11/01/40 Daughters of Charity Health, Refu n di n g, Series A, 5.25%, 7/01/24 Daughters of Charity Health, Refu n di n g, Series A, 5.25%, 7/01/30 Daughters of Charity Health, Refu n di n g, Series A, 5.25%, 7/01/35 Daughters of Charity Health, Refu n di n g, Series A, 5.00%, 7/01/39 Daughters of Charity Health, Refu n di n g, Series H, 5.25%, 7/01/25 E n loe Medical Ce n ter, Series B, Califor n ia Mortgage I n sured, 6.25%, 8/15/33 E n loe Medical Ce n ter, Series B, Califor n ia Mortgage I n sured, 5.75%, 8/15/38 Health Facility, Adve n tist Health, Series A, 5.00%, 3/01/30 He n ry Mayo Newhall Memorial Hospital, Series A, Califor n ia Mortgage I n sured, Pre-Refu n ded, 5.00%, 10/01/37 Hu n ti n gto n Memorial Hospital, Refu n di n g, 5.00%, 7/01/27 Hu n ti n gto n Memorial Hospital, Refu n di n g, 5.00%, 7/01/35 Kaiser Perma n e n te, Refu n di n g, Series A, 4.75%, 4/01/33 Kaiser Perma n e n te, Refu n di n g, Series A, BHAC I n sured, 5.00%, 4/01/31 Kaiser Perma n e n te, Series A, 5.00%, 4/01/42 Kaiser Perma n e n te, Series B, 5.00%, 3/01/41 Kaiser Perma n e n te, Series B, 5.25%, 3/01/45 Lodi Memorial Hospital, Series A, Califor n ia Mortgage I n sured, 5.00%, 12/01/37 Methodist Hospital of Souther n Califor n ia Project, FHA I n sured, 6.25%, 8/01/24 Methodist Hospital of Souther n Califor n ia Project, FHA I n sured, 6.625%, 8/01/29 Methodist Hospital of Souther n Califor n ia Project, FHA I n sured, 6.75%, 2/01/38 Sere n ity House, Refu n di n g, Califor n ia Mortgage I n sured, 5.50%, 1/01/28 St. Joseph Health System, Series B, FGIC I n sured, 5.75%, 7/01/47 St. Joseph Health System, Series C, FGIC I n sured, 5.75%, 7/01/47 Annual Report | 23 Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2014 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Califor n ia Statewide CDA Reve n ue, (co n ti n ued) St. Joseph Health System, Series E, AGMC I n sured, 5.25%, 7/01/47 $ $ Stovehave n Apartme n ts Project, Series A, ACA I n sured, 5.875%, 7/01/32 Sutter Health, Refu n di n g, Series A, 5.00%, 11/15/43 Sutter Health, Series B, 5.25%, 11/15/48 Sutter Health, Series C, 5.00%, 11/15/38 Califor n ia Statewide CDA Reve n ue COP, CHFCLP I n sured Health Facilities, U n ihealth, Series A, AMBAC I n sured, Pre-Refu n ded, 5.75%, 10/01/25 Souther n Califor n ia Developme n t Corp., Califor n ia Mortgage I n sured, 6.10%, 12/01/15 Califor n ia Statewide CDA Stude n t Housi n g Reve n ue, U n iversity of Califor n ia Irvi n e East Campus Apartme n ts Phase I, Refu n di n g, 5.125%, 5/15/31 5.375%, 5/15/38 Califor n ia Statewide CDA Water a n d Wastewater Reve n ue, Pooled Fi n a n ci n g Program, Series A, AGMC I n sured, 5.25%, 10/01/24 Camarillo Commu n ity Developme n t Commissio n Tax Allocatio n , Camarillo Corridor Project, Refu n di n g, AMBAC I n sured, 5.00%, 9/01/36 Campbell RDA Tax Allocatio n , Ce n tral Campbell Redevelopme n t Project, Series A, 6.00%, 10/01/33 Campbell USD, GO, Series A, NATL RE, FGIC I n sured, 5.00%, 8/01/28 GO, Series E, AGMC I n sured, 5.00%, 8/01/29 Series B, NATL RE, FGIC I n sured, zero cp n ., 8/01/20 Series B, NATL RE, FGIC I n sured, zero cp n ., 8/01/21 Carlsbad USD, GO, zero cp n . to 5/01/19, 6.00% thereafter, 5/01/34 zero cp n . to 8/01/26, 6.625% thereafter, 8/01/35 Ce n ti n ela Valley UHSD, GO, Refu n di n g, Series A, NATL I n sured, 5.50%, 8/01/33 Cerritos Commu n ity College District GO, Electio n of 2004, Series B, NATL I n sured, 5.00%, 8/01/31 Cerritos PFAR Tax Allocatio n , Redevelopme n t Project, Refu n di n g, Series A, AMBAC I n sured, 5.00%, 11/01/22 Chico RDA Tax Allocatio n , Chico Ame n ded a n d Merged Redevelopme n t Project, AMBAC I n sured, 5.00%, 4/01/32 Chico USD, GO, Electio n of 2012, Series A, 5.00%, 8/01/43 Chula Vista IDR, Sa n Diego Gas a n d Electric Co., Refu n di n g, Series A, 5.875%, 2/15/34 Series A, 5.30%, 7/01/21 Series B, 5.50%, 12/01/21 Colto n Joi n t USD, GO, Electio n of 2001, Series B, NATL RE, FGIC I n sured, Pre-Refu n ded, 5.00%, 8/01/27 Commerce Joi n t Powers Fi n a n ci n g Authority Reve n ue, Redevelopme n t Projects, Series B, Radia n I n sured, 5.125%, 8/01/35 Compto n CRDA Tax Allocatio n , Redevelopme n t Project, seco n d lie n , Series B, 5.70%, 8/01/30 6.00%, 8/01/35 6.00%, 8/01/42 Compto n Sewer Reve n ue, 6.00%, 9/01/39 24 | Annual Report Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2014 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Compto n USD, GO, AMBAC I n sured, 5.00%, 6/01/29 $ $ Co n tra Costa Cou n ty COP, Merrithew Memorial Hospital Project, ETM, zero cp n ., 11/01/15 Coro n ado CDA Tax Allocatio n , Coro n ado Commu n ity Developme n t Project, Refu n di n g, NATL I n sured, 5.00%, 9/01/34 Cudahy RDA Tax Allocatio n , Refu n di n g, Series C, 6.00%, 10/01/27 Daly City Housi n g Developme n t Fi n a n ce Age n cy Mobile Home Park Reve n ue, Fra n cisca n Mobile Home Park Acquisitio n Project, se n ior bo n d, Refu n di n g, Series A, 5.00%, 12/15/47 Dela n o UHSD, GO, Refu n di n g, Series A, NATL I n sured, 5.15%, 2/01/32 Desert Sa n ds USD, GO, Electio n of 2001, AGMC I n sured, Pre-Refu n ded, 5.00%, 6/01/29 East Bay MUD Water System Reve n ue, Refu n di n g, Series A, NATL RE, FGIC I n sured, 5.00%, 6/01/37 Series A, NATL I n sured, 5.00%, 6/01/28 Series A, NATL I n sured, 5.00%, 6/01/29 Series A, NATL I n sured, 5.00%, 6/01/30 Series A, NATL I n sured, 5.00%, 6/01/35 El Ce n tro Fi n a n ci n g Authority Hospital Reve n ue, El Ce n tro Regio n al Medical Ce n ter Project, Califor n ia Mortgage I n sured, 5.25%, 3/01/26 Emeryville PFAR, Housi n g I n creme n t Loa n , 6.20%, 9/01/25 Shellmou n d Park Redevelopme n t a n d Housi n g Project, Refu n di n g, Series B, NATL I n sured, 5.00%, 9/01/28 Fairfax Eleme n tary School District GO, Electio n of 2010, Refu n di n g, AGMC I n sured, zero cp n ., 11/01/48 Fairfield COP, Fairfield Water Fi n a n ci n g, Series A, XLCA I n sured, 5.00%, 4/01/42 Flori n Resource Co n servatio n District COP, Elk Grove Water Service, Refu n di n g, Series A, NATL I n sured, 5.00%, 3/01/33 Fo n ta n a RDA Tax Allocatio n , Jurupa Hills Redevelopme n t Project, Refu n di n g, Series A, 5.50%, 10/01/27 Foothill/Easter n Tra n sportatio n Corridor Age n cy Toll Road Reve n ue, Capital Appreciatio n , Refu n di n g, Series A, 5.75%, 1/15/46 Capital Appreciatio n , Refu n di n g, Series A, AGMC I n sured, zero cp n ., 1/15/37 Capital Appreciatio n , Refu n di n g, Series A, AGMC I n sured, zero cp n ., 1/15/38 Capital Appreciatio n , Refu n di n g, Series A, AGMC I n sured, zero cp n ., 1/15/39 Capital Appreciatio n , Refu n di n g, Series A, zero cp n ., 1/15/42 Capital Appreciatio n , se n ior lie n , Series A, 5.00%, 1/01/35 Capital Appreciatio n , se n ior lie n , Series A, ETM, zero cp n ., 1/01/22 Capital Appreciatio n , se n ior lie n , Series A, ETM, zero cp n ., 1/01/23 Capital Appreciatio n , se n ior lie n , Series A, ETM, zero cp n ., 1/01/24 Capital Appreciatio n , se n ior lie n , Series A, ETM, zero cp n ., 1/01/25 Capital Appreciatio n , se n ior lie n , Series A, ETM, zero cp n ., 1/01/26 Capital Appreciatio n , se n ior lie n , Series A, ETM, zero cp n ., 1/01/27 Capital Appreciatio n , se n ior lie n , Series A, ETM, zero cp n ., 1/01/28 Capital Appreciatio n , se n ior lie n , Series A, ETM, zero cp n ., 1/01/29 Refu n di n g, Series A, 6.00%, 1/15/49 Refu n di n g, Series A, 6.00%, 1/15/53 Refu n di n g, Series A, zero cp n . to 1/14/24, 6.85% thereafter, 1/15/42 Annual Report | 25 Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2014 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Fremo n t USD Alameda Cou n ty GO, Electio n of 2002, Series B, AGMC I n sured, Pre-Refu n ded, 5.00%, 8/01/28 $ 10,000,000 $ 10,643,100 Fres n o USD, GO, Electio n of 2001, Series G, zero cp n ., 8/01/41 47,000,000 7,830,200 Electio n of 2010, Series B, zero cp n ., 8/01/41 35,000,000 5,831,000 Gle n dale Commu n ity College District GO, NATL RE, FGIC I n sured, zero cp n ., 8/01/28 15,000,000 7,596,600 Golde n State Tobacco Securitizatio n Corp. Tobacco Settleme n t Reve n ue, Asset -Backed, Refu n di n g, Series A, FGIC I n sured, 5.00%, 6/01/45 20,000,000 20,005,400 Asset -Backed, Se n ior Series A-1, 5.125%, 6/01/47 5,000,000 3,701,500 Asset -Backed, Se n ior Series A-1, 5.75%, 6/01/47 77,500,000 62,723,850 E n ha n ced, Asset-Backed, Refu n di n g, AGMC I n sured, 5.00%, 6/01/45 30,000,000 30,048,300 E n ha n ced, Asset-Backed, Refu n di n g, Series A, 5.00%, 6/01/45 34,000,000 34,009,180 E n ha n ced, Asset-Backed, Refu n di n g, Series A, AMBAC I n sured, 5.00%, 6/01/45 14,085,000 14,088,803 E n ha n ced, Asset-Backed, Refu n di n g, Series A, Radia n I n sured, 5.00%, 6/01/45 30,000,000 30,008,100 E n ha n ced, Asset-Backed, Series A, AGMC I n sured, 5.00%, 6/01/35 50,000,000 50,661,500 Gra n d Terrace Commu n ity RDA Tax Allocatio n Reve n ue, Commu n ity Redevelopme n t Project Area, Series A, 6.00%, 9/01/33 10,000,000 10,726,700 Hart n ell Commu n ity College District GO, Capital Appreciatio n , Electio n of 2002, zero cp n . to 8/01/22, 6.125% thereafter, 8/01/33 20,000,000 13,975,600 Hawthor n e School District GO, Capital Appreciatio n , Electio n of 2004, Series C, Assured Guara n ty, zero cp n ., 8/01/48 37,665,000 5,637,697 Healdsburg RDA Tax Allocatio n Reve n ue, Sotoyome Commu n ity Developme n t Project, 5.375%, 8/01/34 7,750,000 8,145,405 Hu n ti n gto n Beach City School District GO, Capital Appreciatio n , Electio n of 2002, Series A, NATL RE, FGIC I n sured, zero cp n ., 8/01/28 10,005,000 5,340,369 Hu n ti n gto n Beach UHSD, GO, Electio n of 2004, AGMC I n sured, Pre-Refu n ded, 5.00%, 8/01/29 11,000,000 11,176,550 I n la n d Empire Tobacco Securitizatio n Authority Reve n ue, Tobacco Settleme n t Asset-Backed Bo n ds, Turbo Co n vertible Capital Appreciatio n , Series B, 5.75%, 6/01/26 35,000,000 34,605,550 Irvi n e USD Fi n a n ci n g Authority Special Tax, Series A, 5.00%, 9/01/26 2,865,000 2,884,912 5.125%, 9/01/36 10,585,000 10,592,833 Kaweah Delta Health Care District GO, Electio n of 2003, NATL I n sured, Pre-Refu n ded, 5.00%, 8/01/34 16,500,000 16,764,825 Ker n Commu n ity College District COP, AMBAC I n sured, 5.00%, 3/01/34 15,000,000 15,260,250 La Palma Commu n ity Developme n t Commissio n Tax Allocatio n , La Palma Commu n ity Developme n t Project No. 1, Refu n di n g, 6.10%, 6/01/22 1,395,000 1,398,711 Lake Elsi n ore PFA Tax Allocatio n Reve n ue, Series A, Assured Guara n ty, 5.25%, 9/01/33 10,065,000 10,206,313 La n caster RDA, RMR, Los A n geles Cou n ty, Series A, ETM, 10.125%, 9/01/16 5,000 6,126 Law n dale RDA Tax Allocatio n , Eco n omic Revitalizatio n Project, Assured Guara n ty, 5.50%, 8/01/39 10,280,000 10,555,710 Lemo n Grove School District GO, Electio n of 2008, Series B, AGMC I n sured, zero cp n ., 8/01/50 20,990,000 2,872,901 Loma Li n da Hospital Reve n ue, Loma Li n da U n iversity Medical Ce n ter, Series A, 5.00%, 12/01/23 8,700,000 8,731,059 8.25%, 12/01/38 35,000,000 38,833,200 26 | Annual Report Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2014 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Lo n g Beach Bo n d Fi n a n ce Authority Natural Gas Purchase Reve n ue, Series A, 5.50%, 11/15/28 $ 8,000,000 $ 9,080,080 5.00%, 11/15/29 17,465,000 18,927,344 5.50%, 11/15/30 5,000,000 5,681,350 5.00%, 11/15/35 69,800,000 74,789,304 5.50%, 11/15/37 35,000,000 39,725,350 Lo n g Beach Commu n ity College District GO, Electio n of 2008, Series B, 4.00%, 8/01/42 16,880,000 16,134,410 Los A n geles Commu n ity College District GO, Electio n of 2001, Series A, NATL RE, FGIC I n sured, 5.00%, 8/01/32 21,500,000 23,595,175 Electio n of 2001, Series E-1, 5.00%, 8/01/33 25,000,000 27,645,000 Electio n of 2003, Series F-1, 5.00%, 8/01/33 20,000,000 22,116,000 Los A n geles Cou n ty Sa n itatio n Districts Fi n a n ci n g Authority Reve n ue, Capital Projects, District No. 14, Series B, NATL RE, FGIC I n sured, 5.00%, 10/01/30 6,000,000 6,190,080 District No. 20, Series A, NATL I n sured, 5.00%, 10/01/34 215,000 219,971 Los A n geles CRDA Fi n a n ci n g Authority Reve n ue, Pooled Fi n a n ci n g, Beaco n Norma n die, Series B, 6.625%, 9/01/14 90,000 90,035 Los A n geles Departme n t of Airports Reve n ue, Los A n geles I n ter n atio n al Airport, Se n ior, Refu n di n g, Series A, 5.00%, 5/15/40 19,445,000 20,619,867 Se n ior, Series A, 5.00%, 5/15/34 18,500,000 20,325,210 Se n ior, Series A, 5.25%, 5/15/39 14,000,000 15,213,240 Se n ior, Series D, 5.00%, 5/15/35 80,000,000 85,597,600 Subordi n ated, Refu n di n g, Series C, 5.125%, 5/15/33 16,000,000 16,988,160 Los A n geles Departme n t of Water a n d Power Reve n ue, Power System, Series A, Sub Series A-1, 5.25%, 7/01/38 10,000,000 10,956,800 Power System, Series A, Sub Series A-1, AGMC I n sured, 5.00%, 7/01/31 10,000,000 10,405,700 Power System, Series A, Sub Series A-1, AGMC I n sured, 5.00%, 7/01/35 63,435,000 65,681,233 Power System, Series A, Sub Series A-1, AMBAC I n sured, 5.00%, 7/01/37 11,345,000 12,149,928 Water System, Refu n di n g, Series A, 5.00%, 7/01/43 81,095,000 87,091,164 Water System, Series A, Sub Series A-1, AMBAC I n sured, 5.00%, 7/01/36 14,385,000 14,880,707 Water System, Series A, Sub Series A-1, AMBAC I n sured, 5.00%, 7/01/38 18,000,000 18,752,940 Water System, Series A, Sub Series A-2, AMBAC I n sured, 5.00%, 7/01/44 38,000,000 39,201,560 Los A n geles USD, GO, Series E, AMBAC I n sured, 5.00%, 7/01/30 15,000,000 15,807,300 Series F, 5.00%, 7/01/29 2,250,000 2,513,048 Series I, 5.00%, 7/01/29 10,000,000 11,169,100 Series I, 5.00%, 1/01/34 36,760,000 40,133,465 Los A n geles Wastewater System Reve n ue, Refu n di n g, Series A, 5.00%, 6/01/39 25,000,000 26,828,750 M -S-R E n ergy Authority Gas Reve n ue, Series B, 6.50%, 11/01/39 25,000,000 31,567,750 M-S-R Public Power Age n cy Sa n Jua n Project Reve n ue, Series E, NATL I n sured, ETM, 6.00%, 7/01/22 6,330,000 7,601,444 Madera Cou n ty COP, Valley Childre n s Hospital Project, NATL I n sured, 5.00%, 3/15/23 8,500,000 8,508,415 5.75%, 3/15/28 27,500,000 27,542,350 Milpitas RDA Tax Allocatio n , Redevelopme n t Project Area No. 1, NATL I n sured, ETM, 5.40%, 1/15/17 5,165,000 5,481,976 5.50%, 1/15/24 11,790,000 13,657,418 Annual Report | 27 Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2014 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Modesto High School District Sta n islaus Cou n ty GO, Capital Appreciatio n , Series A, NATL RE, FGIC I n sured, zero cp n ., 8/01/21 $ 9,660,000 $ 7,373,575 8/01/23 10,815,000 7,406,545 5/01/27 12,770,000 7,117,487 Modesto Schools I n frastructure Fi n a n ci n g Age n cy Special Tax Reve n ue, AMBAC I n sured, 5.20%, 9/01/37 4,250,000 4,170,823 More n o Valley USD, GO, Electio n of 2004, Series A, AGMC I n sured, zero cp n ., 8/01/27 6,315,000 3,971,630 8/01/28 6,625,000 3,962,280 Mou n t Sa n A n to n io Commu n ity College District GO, Los A n geles Cou n ty, Electio n of 2008, Series A, zero cp n . to 8/01/28, 6.25% thereafter, 8/01/43 55,000,000 28,858,500 Murrieta Valley USD, COP, School Facility Bridge Fu n di n g Program, 5.75%, 5/01/41 12,000,000 12,597,000 PFA, Special Tax Reve n ue, Series A, NATL RE, FGIC I n sured, 5.00%, 9/01/37 6,975,000 6,990,764 Natomas USD, GO, Electio n of 2006, BHAC I n sured, 5.00%, 8/01/32 16,450,000 16,987,915 Needles PFAR Tax Allocatio n , Redevelopme n t Project, Series A, 7.50%, 8/15/22 1,035,000 1,036,335 Newport Mesa USD, GO, Electio n of 2005, Capital Appreciatio n , zero cp n . to 7/31/21, 6.30% thereafter, 8/01/42 20,000,000 14,765,600 Norco RDA Tax Allocatio n , Redevelopme n t Project Area No. 1, Refu n di n g, NATL I n sured, 5.125%, 3/01/30 8,515,000 8,515,426 Oak Grove School District GO, Electio n of 2008, Series B-1, zero cp n ., 6/01/41 36,240,000 6,306,122 Oakla n d GO, Series B, 6.25%, 1/15/39 10,045,000 11,209,115 Oakla n d USD Alameda Cou n ty GO, Electio n of 2006, Series A, 6.125%, 8/01/29 7,225,000 8,120,467 Ocea n side USD, GO, Electio n of 2000, Series D, NATL RE, FGIC I n sured, 5.00%, 8/01/29 5,755,000 5,769,963 8/01/33 3,590,000 3,595,924 Ora n ge Cou n ty Water District Reve n ue COP, Series B, NATL I n sured, ETM, 5.00%, 8/15/28 13,740,000 16,568,654 ETM, 5.00%, 8/15/34 3,305,000 3,965,438 Pre -Refu n ded, 5.00%, 8/15/34 4,140,000 5,007,454 Palmdale CRDA Tax Allocatio n , Merged Redevelopme n t Project Areas, Refu n di n g, NATL I n sured, 5.00%, 9/01/34 6,980,000 6,982,722 Palo Verde Commu n ity College District COP, AMBAC I n sured, 5.50%, 1/01/37 21,000,000 21,302,610 Palomar Commu n ity College District GO, Co n vertible Capital Appreciatio n , Electio n of 2006, Series A, zero cp n . to 8/01/25, 6.20% thereafter, 8/01/39 69,410,000 40,578,474 Palomar Pomerado Health Care District COP, 6.75%, 11/01/39 30,000,000 31,008,300 Palomar Pomerado Health GO, Co n vertible Capital Appreciatio n , Electio n of 2004, Series A, Assured Guara n ty, zero cp n . to 8/01/19, 7.00% thereafter, 8/01/38 36,000,000 30,726,000 zero cp n . to 8/01/20, 6.75% thereafter, 8/01/40 60,000,000 46,552,200 Paramou n t USD, GO, Cou n ty of Los A n geles, Electio n of 2006, Build America Mutual Assura n ce, zero cp n ., 8/01/43 32,000,000 4,889,920 8/01/48 28,000,000 2,850,400 Perris PFAR Tax Allocatio n , Series A, 5.75%, 10/01/31 5,000,000 5,004,550 Perris SFMR, Series A, GNMA Secured, ETM, zero cp n ., 6/01/23 19,095,000 14,549,244 Perris Special Tax, CFD No. 91-1, 8.75%, 9/01/21 3,690,000 3,741,512 28 | Annual Report Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2014 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Place n tia-Yorba Li n da USD, GO, Capital Appreciatio n , Electio n of 2008, Series D, zero cp n ., 8/01/43 $ 27,955,000 $ 6,080,213 8/01/46 89,200,000 16,441,344 8/01/49 85,000,000 13,254,050 Port Hue n eme RDA Tax Allocatio n , R-76 Project, Refu n di n g, 6.50%, 5/01/23 1,830,000 1,834,355 Poway USD, GO, Capital Appreciatio n , School Facilities ID No. 2007-1, Electio n of 2008, Refu n di n g, Series B, zero cp n ., 8/01/46 45,000,000 8,479,350 Ramo n a USD, COP, Co n vertible Capital Appreciatio n , Refu n di n g, NATL RE, FGIC I n sured, 5.00%, 5/01/32 16,000,000 16,291,360 Ra n cho Mirage Joi n t Powers Fi n a n ci n g Authority Reve n ue, Eise n hower Medical Ce n ter, Pre -Refu n ded, 5.625%, 7/01/34 10,000,000 10,133,700 Refu n di n g, Series A, 5.00%, 7/01/38 11,200,000 11,229,680 Series A, 5.00%, 7/01/47 58,450,000 58,445,324 Ra n cho Water District Fi n a n ci n g Authority Reve n ue, AMBAC I n sured, ETM, zero cp n ., 8/15/16 8,605,000 8,455,875 8/15/17 13,605,000 13,094,132 8/15/18 13,605,000 12,778,768 Reddi n g Califor n ia Electricity System Reve n ue COP, Series A, NATL RE, FGIC I n sured, 5.00%, 6/01/35 12,725,000 12,931,018 Rialto RDA Tax Allocatio n , Series A, 6.25%, 9/01/37 13,525,000 14,169,737 Rialto USD, GO, Capital Appreciatio n , Electio n of 1999, Series A, NATL RE, FGIC I n sured, zero cp n ., 6/01/19 11,610,000 10,098,958 Electio n of 2010, Series A, AGMC I n sured, zero cp n . to 8/01/26, 7.35% thereafter, 8/01/41 27,000,000 16,086,870 Riverside Commu n ity College District GO, Electio n of 2004, Series C, NATL I n sured, 5.00%, 8/01/32 6,930,000 7,553,839 Riverside Cou n ty Asset Leasi n g Corp. Leasehold Reve n ue, Riverside Cou n ty Hospital Project, NATL I n sured, zero cp n ., 6/01/23 14,160,000 9,710,645 6/01/24 13,005,000 8,440,505 Riverside Cou n ty COP, Capital Improveme n t, Family Law, Refu n di n g, Series A, NATL RE, FGIC I n sured, 5.00%, 11/01/30 9,905,000 10,022,870 11/01/36 6,345,000 6,393,539 Riverside Cou n ty Flood Co n trol a n d Water Co n servatio n District Special Assessme n t, Elsi n ore Valley AD, Zo n e 3, 7.875%, 9/01/14 380,000 388,204 9/01/15 410,000 438,696 9/01/16 440,000 489,623 9/01/17 475,000 540,104 Riverside Cou n ty PFA, COP, 5.75%, 5/15/19 2,335,000 1,872,530 5.80%, 5/15/29 14,230,000 10,663,962 Riverside Cou n ty PFA Tax Allocatio n Reve n ue, Redevelopme n t Projects, Refu n di n g, Series A, XLCA I n sured, 5.00%, 10/01/35 17,500,000 16,896,425 Riverside Cou n ty SFMR, Capital Appreciatio n Mortgage, Series A, GNMA Secured, ETM, zero cp n ., 9/01/14 20,220,000 20,207,464 Series A, GNMA Secured, ETM, zero cp n ., 11/01/20 25,055,000 20,759,070 Series B, GNMA Secured, ETM, zero cp n ., 6/01/23 26,160,000 19,842,622 Annual Report | 29 Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2014 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Riverside Cou n ty Tra n sportatio n Commissio n Sales Tax Reve n ue, Series A, 5.25%, 6/01/39 $ 11,000,000 $ 12,241,680 Riverside Cou n ty Tra n sportatio n Commissio n Toll Reve n ue, se n ior lie n , Series A, 5.75%, 6/01/48 10,000,000 10,381,300 Riverside Electric Reve n ue, Issue D, AGMC I n sured, 5.00%, 10/01/33 10,000,000 10,542,200 Refu n di n g, Series A, 5.00%, 10/01/43 11,535,000 12,049,230 RNR School Fi n a n ci n g Authority Special Tax, CFD No. 92-1, Series A, AMBAC I n sured, 5.00%, 9/01/36 10,090,000 9,916,048 Road 17 Levee Area PFA Assessme n t Reve n ue, Road 17 Levee Improveme n t Project, 7.00%, 9/01/39 8,865,000 9,331,476 Rockli n USD, GO, Capital Appreciatio n , Series A, NATL RE, FGIC I n sured, zero cp n ., 9/01/16 26,015,000 25,360,202 Electio n of 2002, NATL RE, FGIC I n sured, zero cp n ., 8/01/25 8,160,000 5,233,334 Electio n of 2002, NATL RE, FGIC I n sured, zero cp n ., 8/01/26 8,695,000 5,265,692 Electio n of 2002, NATL RE, FGIC I n sured, zero cp n ., 8/01/27 9,080,000 5,217,913 Electio n of 2002, NATL RE, FGIC I n sured, zero cp n ., 8/01/28 16,615,000 8,993,700 Roseville City School District GO, Capital Appreciatio n , Series A, zero cp n ., 8/01/17 22,945,000 19,733,388 Roseville Electric System Reve n ue COP, AGMC I n sured, 5.00%, 2/01/34 17,000,000 17,023,800 Roseville Joi n t UHSD, Capital Appreciatio n , Series A, zero cp n ., 8/01/17 10,435,000 9,039,945 Placer a n d Sacrame n to Cou n ties, GO, Electio n of 2004, Series B, NATL RE, FGIC I n sured, Pre-Refu n ded, 5.00%, 8/01/30 8,375,000 8,913,596 Roseville Natural Gas Fi n a n ci n g Authority Gas Reve n ue, 5.00%, 2/15/26 5,000,000 5,260,600 Rowla n d USD, GO, Series A, AGMC I n sured, 5.00%, 8/01/31 17,715,000 18,759,476 Sacrame n to Area Flood Co n trol Age n cy Reve n ue, Co n solidated, Capital AD, Series A, NATL RE, FGIC I n sured, 5.00%, 10/01/37 8,715,000 9,112,230 Sacrame n to City Fi n a n ci n g Authority Reve n ue, Capital Improveme n t, Commu n ity Rei n sura n ce Capital Program, Series A, AMBAC I n sured, 5.00%, 12/01/31 16,915,000 17,920,258 12/01/36 5,740,000 6,059,948 Sacrame n to Cou n ty Airport System Reve n ue, PFC/Gra n t, Subordi n ate, Series C, Assured Guara n ty, 5.75%, 7/01/39 5,000,000 5,322,050 Se n ior, 5.00%, 7/01/40 9,000,000 9,232,110 Se n ior, Series A, AGMC I n sured, 5.00%, 7/01/41 10,000,000 10,291,700 Se n ior, Series B, AGMC I n sured, 5.25%, 7/01/39 20,000,000 20,494,600 Sacrame n to Cou n ty Sa n itatio n Districts Fi n a n ci n g Authority Reve n ue, Cou n ty Sa n itatio n District No. 1, NATL I n sured, 5.00%, 8/01/30 11,900,000 12,368,384 Sacrame n to Regio n al Cou n ty Sa n itatio n District, NATL RE, FGIC I n sured, 5.00%, 12/01/30 10,000,000 10,613,700 Sacrame n to Regio n al Cou n ty Sa n itatio n District, NATL RE, FGIC I n sured, 5.00%, 12/01/36 61,095,000 62,573,499 Sacrame n to Regio n al Cou n ty Sa n itatio n District, Series A, AMBAC I n sured, Pre -Refu n ded, 5.00%, 12/01/35 40,000,000 41,289,600 Sacrame n to MUD Electric Reve n ue, Series T, NATL RE, FGIC I n sured, Pre-Refu n ded, 5.00%, 5/15/30 9,095,000 9,146,933 Sacrame n to Water Reve n ue, 5.00%, 9/01/38 21,630,000 23,136,529 30 | Annual Report Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2014 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Saddleback Valley USD, GO, AGMC I n sured, Pre-Refu n ded, 5.00%, 8/01/27 $ 4,680,000 $ 4,755,910 8/01/29 4,335,000 4,405,314 Sa n Ber n ardi n o Commu n ity College District GO, Electio n of 2008, Series B, zero cp n ., 8/01/48 66,390,000 11,282,980 Sa n Ber n ardi n o Cou n ty COP, Medical Ce n ter Fi n a n ci n g Project, Refu n di n g, 5.00%, 8/01/26 13,045,000 13,057,132 Sa n Ber n ardi n o Joi n t Powers Fi n a n ci n g Authority Lease Reve n ue, City Hall Project, Refu n di n g, NATL I n sured, 5.70%, 1/01/23 6,315,000 5,695,435 Sa n Diego Commu n ity College District GO, Electio n of 2002, Capital Appreciatio n , zero cp n . to 8/01/19, 6.00% thereafter, 8/01/33 26,880,000 21,984,614 Sa n Diego Cou n ty COP, The Salk I n stitute for Biological Studies, 5.125%, 7/01/40 15,000,000 15,332,250 Sa n Diego Cou n ty Regio n al Airport Authority Reve n ue, Co n solidated Re n tal Car Facilities, Series A, 5.00%, 7/01/44 5,645,000 5,902,581 Refu n di n g, Sub Series A, 5.00%, 7/01/27 11,565,000 12,546,753 Sa n Diego Cou n ty Water Authority Water Reve n ue COP, Series A, AGMC I n sured, 5.00%, 5/01/34 11,030,000 11,362,996 Pre -Refu n ded, 5.00%, 5/01/34 95,675,000 100,691,240 Sa n Diego RDA Tax Allocatio n , Horto n Plaza Redevelopme n t Project, Refu n di n g, Series A, AGMC I n sured, 6.00%, 11/01/15 1,640,000 1,646,708 Sa n Diego USD, GO, Capital Appreciatio n , Refu n di n g, Series R-2, zero cp n . to 6/30/30, 6.625% thereafter, 7/01/40 79,500,000 37,039,050 Electio n of 1998, Capital Appreciatio n , Series A, NATL RE, FGIC I n sured, zero cp n ., 7/01/21 12,160,000 9,696,141 Electio n of 1998, Capital Appreciatio n , Series A, NATL RE, FGIC I n sured, zero cp n ., 7/01/22 8,440,000 6,407,479 Electio n of 1998, Capital Appreciatio n , Series A, NATL RE, FGIC I n sured, zero cp n ., 7/01/23 11,120,000 8,024,859 Electio n of 2008, Capital Appreciatio n , Series C, zero cp n . to 6/30/30, 6.625% thereafter, 7/01/48 29,840,000 13,765,490 Electio n of 2008, Series A, zero cp n . to 7/01/19, 6.00% thereafter, 7/01/33 104,505,000 86,522,825 Electio n of 2008, Series E, zero cp n . to 7/01/32, 5.375% thereafter, 7/01/47 74,270,000 28,689,758 Sa n Fra n cisco BART District GO, Electio n of 2004, Series B, 5.00%, 8/01/32 28,000,000 30,633,680 Sa n Fra n cisco BART District Sales Tax Reve n ue, AGMC I n sured, Pre-Refu n ded, 5.00%, 7/01/31 10,000,000 10,119,700 7/01/36 6,760,000 6,840,917 Sa n Fra n cisco City a n d Cou n ty Airport Commissio n I n ter n atio n al Airport Reve n ue, Issue 32G, Refu n di n g, Seco n d Series, NATL RE, FGIC I n sured, 4.50%, 5/01/28 7,500,000 7,614,225 Sa n Fra n cisco City a n d Cou n ty COP, 30 Va n Ness Ave n ue Property, Series A, NATL I n sured, 5.00%, 9/01/31 5,805,000 5,813,998 Sa n Fra n cisco City a n d Cou n ty Public Utilities Commissio n Water Reve n ue, Sub Series A, 5.00%, 11/01/36 23,490,000 25,315,643 11/01/41 5,800,000 6,187,498 11/01/43 71,735,000 75,881,283 Sa n Jaci n to USD, COP, Refu n di n g, AGMC I n sured, 5.375%, 9/01/40 12,000,000 12,343,080 Annual Report | 31 Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2014 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Sa n Joaqui n Hills Tra n sportatio n Corridor Age n cy Toll Road Reve n ue, Capital Appreciatio n , Refu n di n g, Series A, 5.60%, 1/15/16 $ 19,500,000 $ 19,930,755 Capital Appreciatio n , Refu n di n g, Series A, 5.65%, 1/15/17 17,000,000 17,373,150 Capital Appreciatio n , Refu n di n g, Series A, 5.70%, 1/15/19 57,000,000 58,231,770 Capital Appreciatio n , Refu n di n g, Series A, 5.50%, 1/15/28 247,300,000 247,361,825 Capital Appreciatio n , Refu n di n g, Series A, zero cp n . to 7/15/21, 5.65% thereafter, 1/15/37 104,745,000 57,240,000 Capital Appreciatio n , Refu n di n g, Series A, zero cp n . to 7/15/21, 5.70% thereafter, 1/15/38 140,340,000 76,777,207 Capital Appreciatio n , Refu n di n g, Series A, zero cp n . to 7/15/21, 5.75% thereafter, 1/15/40 158,655,000 85,876,778 Capital Appreciatio n , Refu n di n g, Series A, zero cp n . to 7/15/21, 5.75% thereafter, 1/15/41 141,024,000 76,072,576 Capital Appreciatio n , Refu n di n g, Series A, zero cp n . to 7/15/21, 5.75% thereafter, 1/15/42 141,024,000 75,827,195 Ora n ge Cou n ty, Capital Appreciatio n , se n ior lie n , 5.00%, 1/01/33 82,040,000 76,184,805 Refu n di n g, Series A, NATL I n sured, 5.375%, 1/15/29 85,500,000 85,507,695 Refu n di n g, Series A, NATL I n sured, 5.25%, 1/15/30 21,000,000 20,975,850 se n ior lie n , ETM, zero cp n ., 1/01/25 5,700,000 4,201,128 se n ior lie n , ETM, zero cp n ., 1/01/28 33,545,000 21,334,285 se n ior lie n , ETM, zero cp n ., 1/01/29 37,050,000 22,212,957 Sa n Jose Airport Reve n ue, Refu n di n g, Series A, NATL RE, FGIC I n sured, 5.00%, 3/01/31 9,415,000 9,435,525 Refu n di n g, Series B, AMBAC I n sured, 5.00%, 3/01/37 25,500,000 26,087,775 Series D, NATL I n sured, 5.00%, 3/01/28 10,000,000 10,025,100 Sa n Jose Fi n a n ci n g Authority Lease Reve n ue, Civic Ce n ter Project, Refu n di n g, Series A, AMBAC I n sured, 5.00%, 6/01/39 20,885,000 21,508,626 Co n ve n tio n Ce n ter Project, Refu n di n g, Series F, NATL I n sured, 5.00%, 9/01/21 14,045,000 14,085,028 Co n ve n tio n Ce n ter Project, Refu n di n g, Series F, NATL I n sured, 5.00%, 9/01/22 14,730,000 14,771,980 Sa n Jose Fi n a n ci n g Authority Reve n ue, Fourth a n d Sa n Fer n a n do Parki n g Facility Project, Series A, AMBAC I n sured, 5.00%, 9/01/24 5,000,000 5,000,150 Sa n Jose GO, Libraries, Parks a n d Public Safety Projects, 5.00%, 9/01/28 11,600,000 11,633,060 Libraries, Parks a n d Public Safety Projects, NATL I n sured, 5.00%, 9/01/34 15,820,000 15,858,284 Libraries a n d Parks Projects, NATL I n sured, 5.00%, 9/01/36 35,150,000 37,201,354 Sa n Jose RDA Tax Allocatio n , Housi n g Set-Aside Merged Area, Series E, NATL I n sured, 5.85%, 8/01/27 7,325,000 7,329,468 Merged Area Redevelopme n t Project, Refu n di n g, NATL I n sured, 5.625%, 8/01/28 2,030,000 2,030,954 Merged Area Redevelopme n t Project, Series A, 6.50%, 8/01/18 10,000,000 11,033,900 Merged Area Redevelopme n t Project, Series B, 7.00%, 8/01/35 28,565,000 31,260,393 Merged Area Redevelopme n t Project, Series B, XLCA I n sured, 5.00%, 8/01/32 13,395,000 12,972,254 Sa n Jose RDA, MFHR, Miraido Village, Series A, GNMA Secured, 5.75%, 7/20/38 7,110,000 7,112,417 Sa n Jose Special Hotel Tax Reve n ue, Co n ve n tio n Ce n ter Expa n sio n a n d Re n ovatio n Project, 6.50%, 5/01/36 10,000,000 11,401,800 5/01/42 10,000,000 11,277,800 Sa n Jose USD, COP, AGMC I n sured, ETM, zero cp n ., 1/01/27 7,105,000 4,617,611 1/01/29 7,105,000 4,198,487 Annual Report Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2014 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Sa n Jua n Bautista Water a n d Wastewater Reve n ue COP, Refu n di n g, 6.25%, 10/01/43 $ 7,330,000 $ 7,546,235 Sa n Jua n USD, GO, Electio n of 1998, Series B, NATL I n sured, zero cp n ., 8/01/26 15,825,000 9,485,189 8/01/27 18,605,000 10,860,483 8/01/28 19,470,000 10,703,048 Sa n Luis Obispo Cou n ty Fi n a n ci n g Authority Reve n ue, Nacimie n to Water Project, Series A, NATL I n sured, 5.00%, 9/01/32 12,500,000 12,802,250 Sa n Marcos PFAR, Series A, ETM, 6.25%, 9/02/22 15,000,000 18,996,450 Sa n Mateo Flood Co n trol District COP, Colma Creek Flood Co n trol Zo n e, AMBAC I n sured, 5.00%, 8/01/39 6,555,000 5,966,558 Sa n Mateo UHSD, COP, Phase I Projects, Capital Appreciatio n , Series B, AMBAC I n sured, Pre-Refu n ded, zero cp n . to 12/15/19, 5.00% thereafter, 12/15/43 11,535,000 10,707,133 GO, Capital Appreciatio n , Electio n of 2000, Series B, NATL RE, FGIC I n sured, zero cp n ., 9/01/22 5,000,000 3,924,600 Sa n Ramo n PFA Tax Allocatio n Reve n ue, NATL I n sured, 5.30%, 2/01/28 16,810,000 16,812,858 Sa n Ramo n Valley Fire Protectio n District COP, XLCA I n sured, 5.00%, 8/01/36 5,655,000 5,971,284 Sa n Ramo n Valley USD, GO, Electio n of 2002, NATL I n sured, Pre-Refu n ded, 5.00%, 8/01/28 14,770,000 16,346,254 Sa n ger USD, GO, Electio n of 2006, Series A, AGMC I n sured, 5.00%, 8/01/27 5,000,000 5,331,550 Sa n ta A n a Commu n ity RDA Tax Allocatio n , Merged Project Area, Refu n di n g, Series A, 6.25%, 9/01/24 7,005,000 7,993,546 6.75%, 9/01/28 13,500,000 15,502,185 a Sa n ta Barbara Housi n g Authority Reve n ue, Refu n di n g a n d Acquisitio n , 6.25%, 11/15/20 3,030,000 2,946,796 Sa n ta Clara Cou n ty Fi n a n ci n g Authority Reve n ue, El Cami n o Hospital, Series B, AMBAC I n sured, 5.125%, 2/01/41 20,000,000 20,374,800 Sa n ta Clarita Commu n ity College District GO, Electio n of 2006, NATL I n sured, 5.00%, 8/01/32 9,765,000 10,507,140 Sa n ta Cruz Cou n ty RDA Tax Allocatio n , Live Oak/Soquel Commu n ity Improveme n t Project Area, Series A, 7.00%, 9/01/36 5,000,000 5,689,250 Sa n tee School District COP, Capital Improveme n t Project, Assured Guara n ty, 5.50%, 10/01/48 15,460,000 15,924,264 Saugus USD, GO, Series B, AGMC I n sured, Pre-Refu n ded, 5.00%, 8/01/29 5,000,000 5,321,550 School Facilities Fi n a n ci n g Authority Reve n ue, Capital Appreciatio n , Gra n t Joi n t UHSD, Series A, AGMC I n sured, zero cp n ., 8/01/42 49,000,000 10,563,420 Shafter Joi n t Powers Fi n a n ci n g Authority Lease Reve n ue, Commu n ity Correctio n al Facility Project, Series A, 6.05%, 1/01/17 2,795,000 2,806,320 Simi Valley USD, GO, Electio n of 2004, Series A, NATL I n sured, Pre-Refu n ded, 5.00%, 8/01/26 6,000,000 6,096,300 S n owli n e Joi n t USD, CFD Special Tax, No. 2002-1, Series A, 5.30%, 9/01/29 1,615,000 1,578,356 5.40%, 9/01/34 2,000,000 1,944,500 So n oma CDA Tax Allocatio n , Redevelopme n t Project, 7.125%, 12/01/36 10,775,000 12,658,578 Souther n Califor n ia Public Power Authority Gas Project Reve n ue, Project No. 1, Series A, 5.00%, 11/01/33 17,500,000 18,559,625 Souther n Califor n ia Public Power Authority Tra n smissio n Project Reve n ue, Souther n Tra n smissio n Project, 6.125%, 7/01/18 1,135,000 1,139,790 Annual Report | 33 Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2014 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Souther n Califor n ia Water Reple n ishme n t District Reve n ue COP, 5.00%, 8/01/41 $ $ Stockto n Reve n ue COP, Wastewater System Project, Refu n di n g, Series A, NATL I n sured, 5.20%, 9/01/29 Stockto n -East Water District COP, Capital Appreciatio n , 1990 Project, Series B, zero cp n ., 4/01/16 Suisu n City PFA Tax Allocatio n Reve n ue, Capital Appreciatio n , Redevelopme n t Project, Series A, zero cp n ., 10/01/28 Sweetwater UHSD, GO, Electio n of 2006, Series A, AGMC I n sured, 5.625%, 8/01/47 Temple City USD, GO, Electio n of 2012, Series A, 5.00%, 8/01/43 Torra n ce Hospital Reve n ue, Torra n ce Memorial Medical Ce n ter, Series A, 5.50%, 6/01/31 Trabuco Ca n yo n PFA, Special Tax Reve n ue, Refu n di n g, Series A, AGMC I n sured, 6.10%, 10/01/15 Series C, AGMC I n sured, 6.10%, 7/01/19 Tulare Cou n ty Board of Educatio n COP, Capital Improveme n t Projects, Build America Mutual Assura n ce, 5.50%, 5/01/43 Twi n Cities Police Authority CFD Special Tax, No. 2008-1, Public Safety, Police a n d Emerge n cy Respo n se Facilities a n d Services, 6.00%, 8/01/44 U n iversity of Califor n ia Rege n ts Medical Ce n ter Pooled Reve n ue, Refu n di n g, Series J, 5.00%, 5/15/48 Series A, NATL I n sured, 4.50%, 5/15/47 U n iversity of Califor n ia Reve n ues, Limited Project, Series D, NATL RE, FGIC I n sured, 5.00%, 5/15/37 Limited Project, Series D, NATL RE, FGIC I n sured, 5.00%, 5/15/41 UCLA Medical Ce n ter, Series A, AMBAC I n sured, 5.00%, 5/15/34 Upla n d COP, Sa n A n to n io Commu n ity Hospital, Refu n di n g, 6.50%, 1/01/41 Upla n d USD, GO, Capital Appreciatio n , Electio n of 2008, Series C, zero cp n ., 8/01/45 a Vacaville PFAR, Local Age n cy, 8.65%, 9/02/18 Vacaville USD, GO, Electio n of 2001, AMBAC I n sured, 5.00%, 8/01/32 Vallejo PFAR, Local Age n cy, Hidde n brooke ID, Refu n di n g, Series A, 5.80%, 9/01/31 Vallejo RDA Tax Allocatio n , Waterfro n t Redevelopme n t Project, 7.90%, 5/01/19 Victor Valley Joi n t UHSD, GO, Electio n of 2008, Series A, Assured Guara n ty, 5.00%, 8/01/34 Vista Commu n ity Developme n t Commissio n Tax Allocatio n Reve n ue, Vista Redevelopme n t Project Area, 5.875%, 9/01/37 Vista USD, GO, Electio n of 2002, Series C, AGMC I n sured, 5.00%, 8/01/28 Washi n gto n Tow n ship Health Care District Reve n ue, Refu n di n g, 5.25%, 7/01/29 Refu n di n g, Series A, 5.00%, 7/01/37 Series A, 5.50%, 7/01/38 West Co n tra Costa USD, GO, Electio n of 2002, Series C, NATL RE, FGIC I n sured, 5.00%, 8/01/34 West Ker n Commu n ity College District COP, AMBAC I n sured, 5.625%, 11/01/34 West Sacrame n to Area Flood Co n trol Age n cy Assessme n t Reve n ue, 5.25%, 9/01/41 West Sacrame n to Fi n a n ci n g Authority Special Tax Reve n ue, Series A, XLCA I n sured, 5.00%, 9/01/34 Wester n Placer USD, COP, Refi n a n ci n g Project, Series B, Assured Guara n ty, 5.125%, 8/01/47 34 | Annual Report Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2014 (continued) Principal Amount Value Municipal Bonds (continued) California (continued) Westla n ds Water District Reve n ue COP, Series A, NATL I n sured, 5.00%, 9/01/30 $ $ 9/01/31 9/01/35 Westmi n ster School District GO, Electio n of 2008, Series A-1, Assured Guara n ty, 5.00%, 8/01/34 Yucaipa Valley Water District Water System Reve n ue COP, Series A, NATL I n sured, 5.00%, 9/01/29 9/01/34 U.S. Territories 6.1% Puerto Rico 6.0% Childre n s Trust Fu n d Tobacco Settleme n t Reve n ue, Asset-Backed, Refu n di n g, 5.50%, 5/15/39 5.625%, 5/15/43 Puerto Rico Commo n wealth Aqueduct a n d Sewer Authority Reve n ue, se n ior lie n , Series A, 6.00%, 7/01/44 Puerto Rico Commo n wealth GO, Public Improveme n t, Refu n di n g, Series A, 5.50%, 7/01/32 Refu n di n g, Series A, 5.75%, 7/01/41 Refu n di n g, Series A, AGMC I n sured, 5.00%, 7/01/35 Refu n di n g, Series A, NATL I n sured, 5.50%, 7/01/20 Refu n di n g, Series E, 5.50%, 7/01/31 Refu n di n g, Sub Series C-7, NATL I n sured, 6.00%, 7/01/27 Series A, 5.125%, 7/01/28 Series A, 5.125%, 7/01/31 Series A, 6.00%, 7/01/38 Series B, Pre-Refu n ded, 5.25%, 7/01/32 Series B, Pre-Refu n ded, 5.00%, 7/01/35 Puerto Rico Commo n wealth Highways a n d Tra n sportatio n Authority Highway Reve n ue, Series Y, Pre-Refu n ded, 5.00%, 7/01/36 Puerto Rico Commo n wealth Highways a n d Tra n sportatio n Authority Tra n sportatio n Reve n ue, Refu n di n g, Series A, NATL I n sured, 5.00%, 7/01/38 Series K, Pre-Refu n ded, 5.00%, 7/01/40 Series K, Pre-Refu n ded, 5.00%, 7/01/45 Puerto Rico Commo n wealth I n frastructure Fi n a n ci n g Authority Special Tax Reve n ue, 5.00%, 7/01/46 Puerto Rico Co n ve n tio n Ce n ter District Authority Hotel Occupa n cy Tax Reve n ue, Series A, AMBAC I n sured, 5.00%, 7/01/31 Puerto Rico Electric Power Authority Power Reve n ue, Refu n di n g, Series A, 5.00%, 7/01/29 Refu n di n g, Series A, 5.00%, 7/01/42 Series A, 7.00%, 7/01/33 Series WW, 5.00%, 7/01/28 Series WW, 5.25%, 7/01/33 Series XX, 5.25%, 7/01/40 Annual Report | 35 Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2014 (continued) Principal Amount Value Municipal Bonds (continued) U.S. Territories (continued) Puerto Rico (continued) Puerto Rico I n dustrial Tourist Educatio n al Medical a n d E n viro n me n tal Co n trol Facilities Fi n a n ci n g Authority Reve n ue, Coge n eratio n Facility, AES Puerto Rico Project, 6.625%, 6/01/26 $ 6,800,000 $ 6,258,652 Puerto Rico I n frastructure Fi n a n ci n g Authority Reve n ue, Ports Authority Project, Series B, 5.25%, 12/15/26 20,000,000 13,414,200 6.00%, 12/15/26 16,000,000 11,450,560 Puerto Rico PBA Guara n teed Reve n ue, Gover n me n t Facilities, Refu n di n g, Series D, 5.375%, 7/01/33 26,510,000 20,026,184 Refu n di n g, Series M-3, NATL I n sured, 6.00%, 7/01/24 21,535,000 21,765,209 Refu n di n g, Series M-3, NATL I n sured, 6.00%, 7/01/27 15,000,000 15,020,550 Refu n di n g, Series M-3, NATL I n sured, 6.00%, 7/01/28 10,000,000 9,989,400 Refu n di n g, Series N, 5.00%, 7/01/37 10,925,000 7,809,299 Series S, 6.00%, 7/01/41 32,840,000 25,416,846 Puerto Rico Public Fi n a n ce Corp. Reve n ue, Commo n wealth Appropriatio n , Refu n di n g, Series B, 5.50%, 8/01/31 21,000,000 13,425,300 Puerto Rico Sales Tax FICO Sales Tax Reve n ue, Capital Appreciatio n , first subordi n ate, Series A, zero cp n . to 8/01/16, 6.75% thereafter, 8/01/32 80,000,000 60,305,600 first subordi n ate, Series A, 5.75%, 8/01/37 10,000,000 7,856,000 first subordi n ate, Series A, 5.375%, 8/01/39 10,000,000 7,559,000 first subordi n ate, Series A, 5.50%, 8/01/42 10,000,000 7,616,300 first subordi n ate, Series A, 6.00%, 8/01/42 8,000,000 6,440,480 first subordi n ate, Series C, 5.50%, 8/01/40 50,000,000 38,117,000 Series A, 5.25%, 8/01/57 10,000,000 8,100,000 769,384,370 U.S. Virgin Islands 0.1% Virgi n Isla n ds PFAR, Virgi n Isla n ds Matchi n g Fu n d Loa n Note, Diageo Project, Series A, 6.75%, 10/01/37 10,000,000 10,881,700 Total U.S. Territories 780,266,070 Total Municipal Bonds before Short Term Investments (Cost $11,306,984,689) 12,022,961,482 Short Term Investments 1.1% Municipal Bonds 1.1% California 1.1% b Califor n ia PCFA, PCR, Pacific Gas a n d Electric Co., Refu n di n g, Series C, Daily VRDN a n d Put, 0.06%, 11/01/26 55,000,000 55,000,000 Series F, Daily VRDN a n d Put, 0.07%, 11/01/26 16,300,000 16,300,000 b Califor n ia Statewide CDA Reve n ue, Joh n Muir Health, Refu n di n g, Series A, Daily VRDN a n d Put, 0.05%, 8/15/36 13,300,000 13,300,000 36 | Annual Report Franklin California Tax-Free Income Fund Statement of Investments, March 31, 2014 (continued) Principal Amount Value Short Term Investments (continued) Municipal Bonds (continued) California (continued) b Los A n geles Departme n t of Water a n d Power Reve n ue, Various, Series B, Sub Series B-3, Daily VRDN a n d Put, 0.04%, 7/01/34 $ $ Water System, Refu n di n g, Series B, Sub Series B-4, Weekly VRDN a n d Put, 0.05%, 7/01/35 Total Short Term Investments (Cost $146,950,000) Total Investments (Cost $11,453,934,689) 95.2% Other Assets, less Liabilities 4.8% Net Assets 100.0% $ See Abbreviations on page 49. a Security has been deemed illiquid because it may not be able to be sold within seven days. At March 31, 2014, the aggregate value of these securities was $5,346,060, represent- ing 0.04% of net assets. b Variable rate demand notes (VRDNs) are tax-exempt obligations which contain a floating or variable interest rate adjustment formula and an unconditional right of demand to receive payment of the principal balance plus accrued interest at specified dates. The coupon rate shown represents the rate at period end. Annual Report | The accompanying notes are an integral part of these financial statements. | 37 Franklin California Tax-Free Income Fund Financial Statements Statement of Assets and Liabilities March 31, 2014 Assets: I n vestme n ts i n securities: Cost $ 11,453,934,689 Value $ 12,169,911,482 Cash 464,221,967 Receivables: I n vestme n t securities sold 4,196,951 Capital shares sold 11,562,079 I n terest 152,017,809 Other assets 8,202 Total assets 12,801,918,490 Liabilities: Payables: Capital shares redeemed 13,892,901 Ma n ageme n t fees 4,743,568 Distributio n fees 2,840,873 Tra n sfer age n t fees 617,140 Accrued expe n ses a n d other liabilities 244,061 Total liabilities 22,338,543 Net assets, at value $ 12,779,579,947 Net assets co n sist of: Paid-i n capital $ 12,355,234,113 U n distributed n et i n vestme n t i n come 21,327,343 Net u n realized appreciatio n (depreciatio n ) 715,976,793 Accumulated n et realized gai n (loss) (312,958,302 ) Net assets, at value $ 12,779,579,947 Class A: Net assets, at value $ 10,997,355,149 Shares outsta n di n g 1,525,765,221 Net asset value per share a $ 7.21 Maximum offeri n g price per share ( n et asset value per share ÷ 95.75%) $ 7.53 Class C: Net assets, at value $ 1,143,137,973 Shares outsta n di n g 158,907,052 Net asset value a n d maximum offeri n g price per share a $ 7.19 Advisor Class: Net assets, at value $ 639,086,825 Shares outsta n di n g 88,816,024 Net asset value a n d maximum offeri n g price per share $ 7.20 a Redemption price is equal to net asset value less contingent deferred sales charges, if applicable. 38 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin California Tax-Free Income Fund Financial Statements (continued) Statement of Operations for the year e n ded March 31, 2014 I n vestme n t i n come: I n terest $ 667,551,541 Expe n ses: Ma n ageme n t fees (Note 3a) 58,670,552 Distributio n fees: (Note 3c) Class A 10,675,095 Class C 7,913,985 Tra n sfer age n t fees: (Note 3e) Class A 3,313,110 Class C 355,837 Advisor Class 195,701 Custodia n fees 88,995 Reports to shareholders 234,617 Registratio n a n d fili n g fees 91,549 Professio n al fees 78,690 Trustees fees a n d expe n ses 135,822 Other 331,791 Total expe n ses 82,085,744 Net i n vestme n t i n come 585,465,797 Realized a n d u n realized gai n s (losses): Net realized gai n (loss) from i n vestme n ts (146,820,511 ) Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts (472,617,597 ) Net realized a n d u n realized gai n (loss) (619,438,108 ) Net i n crease (decrease) i n n et assets resulti n g from operatio n s $ (33,972,311 ) Annual Report | The accompanying notes are an integral part of these financial statements. | 39 Franklin California Tax-Free Income Fund Financial Statements (continued) Statements of Changes in Net Assets Year Ended March 31, I n crease (decrease) i n n et assets: Operatio n s: Net i n vestme n t i n come $ $ Net realized gai n (loss) from i n vestme n ts ) Net cha n ge i n u n realized appreciatio n (depreciatio n ) o n i n vestme n ts ) Net i n crease (decrease) i n n et assets resulti n g from operatio n s ) Distributio n s to shareholders from: Net i n vestme n t i n come: Class A ) ) Class B ) Class C ) ) Advisor Class ) ) Total distributio n s to shareholders ) ) Capital share tra n sactio n s: (Note 2) Class A ) Class B ) Class C ) Advisor Class ) Total capital share tra n sactio n s ) Net i n crease (decrease) i n n et assets ) Net assets: Begi nn i n g of year E n d of year $ $ U n distributed n et i n vestme n t i n come i n cluded i n n et assets: E n d of year $ $ 40 | The accompanying notes are an integral part of these financial statements. | Annual Report Franklin California Tax-Free Income Fund Notes to Financial Statements 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES Franklin California Tax-Free Income Fund (Fund) is registered under the Investment Company Act of 1940, as amended, (1940 Act) as an open-end management investment company. The Fund offers three classes of shares: Class A, Class C, and Advisor Class. Each class of shares differs by its initial sales load, contingent deferred sales charges, voting rights on matters affecting a single class, its exchange privilege and fees primarily due to differing arrangements for distribution and transfer agent fees. The following summarizes the Fund s significant accounting policies. a. Financial Instrument Valuation The Fund s investments in financial instruments are carried at fair value daily. Fair value is the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants on the measurement date. The Fund calculates the net asset value per share at the close of the New York Stock Exchange (NYSE), generally at 4p.m. Eastern time (NYSE close) on each day the NYSE is open for trading. Under procedures approved by the Fund s Board of Trustees (the Board), the Fund s administrator, investment manager and other affiliates have formed the Valuation and Liquidity Oversight Committee (VLOC). The VLOC provides administration and oversight of the Fund s valuation policies and procedures, which are approved annually by the Board. Among other things, these procedures allow the Fund to utilize independent pricing services, quotations from securities and financial instrument dealers, and other market sources to determine fair value. Debt securities generally trade in the over-the-counter market rather than on a securities exchange. The Fund s pricing services use multiple valuation techniques to determine fair value. In instances where sufficient market activity exists, the pricing services may utilize a market-based approach through which quotes from market makers are used to determine fair value. In instances where sufficient market activity may not exist or is limited, the pricing services also utilize proprietary valuation models which may consider market characteristics such as benchmark yield curves, credit spreads, estimated default rates, anticipated market interest rate volatility, coupon rates, anticipated timing of principal repayments, underlying collateral, and other unique security features in order to estimate the relevant cash flows, which are then discounted to calculate the fair value. The Fund has procedures to determine the fair value of financial instruments for which market prices are not reliable or readily available. Under these procedures, the VLOC convenes on a regular basis to review such financial instruments and considers a number of factors, including significant unobservable valuation inputs, when arriving at fair value. The VLOC primarily employs a market-based approach which may use related or comparable assets or liabilities, Annual Report | 41 Franklin California Tax-Free Income Fund Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) a. Financial Instrument Valuation (continued) recent transactions, market multiples, book values, and other relevant information for the investment to determine the fair value of the investment. An income-based valuation approach may also be used in which the anticipated future cash flows of the investment are discounted to calculate fair value. Discounts may also be applied due to the nature or duration of any restrictions on the disposition of the investments. Due to the inherent uncertainty of valuations of such investments, the fair values may differ significantly from the values that would have been used had an active market existed. The VLOC employs various methods for calibrating these valuation approaches including a regular review of key inputs and assumptions, transactional back-testing or disposition analysis, and reviews of any related market activity. b. Income Taxes It is the Fund s policy to qualify as a regulated investment company under the Internal Revenue Code. The Fund intends to distribute to shareholders substantially all of its income and net realized gains to relieve it from federal income and excise taxes. As a result, no provision for U.S. federal income taxes is required. The Fund recognizes the tax benefits of uncertain tax positions only when the position is more likely than not to be sustained upon examination by the tax authorities based on the technical merits of the tax position. As of March 31, 2014, and for all open tax years, the Fund has determined that no liability for unrecognized tax benefits is required in the Fund s financial statements related to uncertain tax positions taken on a tax return (or expected to be taken on future tax returns). Open tax years are those that remain subject to examination and are based on each tax jurisdiction statute of limitation. c. Security Transactions, Investment Income, Expenses and Distributions Security transactions are accounted for on trade date. Realized gains and losses on security transactions are determined on a specific identification basis. Interest income and estimated expenses are accrued daily. Amortization of premium and accretion of discount on debt securities are included in interest income. Distributions to shareholders are recorded on the ex-dividend date and are determined according to income tax regulations (tax basis). Distributable earnings determined on a tax basis may differ from earnings recorded in accordance with accounting principles generally accepted in the United States of America. These differences may be permanent or temporary. Permanent differences are reclassified among capital accounts to reflect their tax character. These reclassifications have no impact on net assets or the results of operations. Temporary differences are not reclassified, as they may reverse in subsequent periods. Realized and unrealized gains and losses and net investment income, not including class specific expenses, are allocated daily to each class of shares based upon the relative proportion of net assets of each class. Differences in per share distributions, by class, are generally due to differences in class specific expenses. 42 | Annual Report Franklin California Tax-Free Income Fund Notes to Financial Statements (continued) 1. O RGANIZATION AND S IGNIFICANT A CCOUNTING P OLICIES (continued) d. Insurance The scheduled payments of interest and principal for each insured municipal security in the Fund are insured by either a new issue insurance policy or a secondary insurance policy. Some municipal securities in the Fund are secured by collateral guaranteed by an agency of the U.S. government. Depending on the type of coverage, premiums for insurance are either added to the cost basis of the security or paid by a third party. Insurance companies typically insure municipal bonds that tend to be of very high quality, with the majority of underlying municipal bonds rated A or better. However, an event involving an insurer could have an adverse effect on the value of the securities insured by that insurance company. There is no guarantee the insurer will be able to fulfill its obligations under the terms of the policy. e. Accounting Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the amounts of income and expenses during the reporting period. Actual results could differ from those estimates. f. Guarantees and Indemnifications Under the Fund s organizational documents, its officers and trustees are indemnified by the Fund against certain liabilities arising out of the performance of their duties to the Fund. Additionally, in the normal course of business, the Fund enters into contracts with service providers that contain general indemnification clauses. The Fund s maximum exposure under these arrangements is unknown as this would involve future claims that may be made against the Fund that have not yet occurred. Currently, the Fund expects the risk of loss to be remote. 2. S HARES OF B ENEFICIAL I NTEREST At March 31, 2014, there were an unlimited number of shares authorized (without par value). Transactions in the Fund s shares were as follows: Year Ended March 31, a Shares Amount Shares Amount Class A Shares: Shares sold $ $ Shares issued i n rei n vestme n t of distributio n s Shares redeemed ) Net i n crease (decrease) ) $ ) $ Annual Report | 43 Franklin California Tax-Free Income Fund Notes to Financial Statements (continued) 2. S HARES OF B ENEFICIAL I NTEREST (continued) Year Ended March 31, a Shares Amount Shares Amount Class B Shares: Shares sold $ Shares issued i n rei n vestme n t of distributio n s Shares redeemed ) ) Net i n crease (decrease) ) $ ) Class C Shares: Shares sold $ $ Shares issued i n rei n vestme n t of distributio n s Shares redeemed ) Net i n crease (decrease) ) $ ) $ Advisor Class Shares: Shares sold $ $ Shares issued i n rei n vestme n t of distributio n s Shares redeemed ) Net i n crease (decrease) ) $ ) $ a Effective March 5, 2013, all Class B shares were converted to Class A. 3. T RANSACTIONS WITH A FFILIATES Franklin Resources, Inc. is the holding company for various subsidiaries that together are referred to as Franklin Templeton Investments. Certain officers and trustees of the Fund are also officers and/or directors of the following subsidiaries: Subsidiary Affiliation Fra n kli n Advisers, I n c. (Advisers) I n vestme n t ma n ager Fra n kli n Templeto n Services, LLC (FT Services) Admi n istrative ma n ager Fra n kli n Templeto n Distributors, I n c. (Distributors) Pri n cipal u n derwriter Fra n kli n Templeto n I n vestor Services, LLC (I n vestor Services) Tra n sfer age n t 44 | Annual Report Franklin California Tax-Free Income Fund Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) a. Management Fees The Fund pays an investment management fee to Advisers based on the month-end net assets of the Fund as follows: Annualized Fee Rate Net Assets % Up to a n d i n cludi n g $100 millio n % Over $100 millio n , up to a n d i n cludi n g $250 millio n % Over $250 millio n , up to a n d i n cludi n g $7.5 billio n % Over $7.5 billio n , up to a n d i n cludi n g $10 billio n % Over $10 billio n , up to a n d i n cludi n g $12.5 billio n % Over $12.5 billio n , up to a n d i n cludi n g $15 billio n % Over $15 billio n , up to a n d i n cludi n g $17.5 billio n % Over $17.5 billio n , up to a n d i n cludi n g $20 billio n % I n excess of $20 billio n b. Administrative Fees Under an agreement with Advisers, FT Services provides administrative services to the Fund. The fee is paid by Advisers based on the Fund s average daily net assets, and is not an additional expense of the Fund. c. Distribution Fees The Board has adopted distribution plans for each share class, with the exception of Advisor Class shares, pursuant to Rule 12b-1 under the 1940 Act. Distribution fees are not charged on shares held by affiliates. Under the Fund s Class A reimbursement distribution plan, the Fund reimburses Distributors for costs incurred in connection with the servicing, sale and distribution of the Fund s shares up to the maximum annual plan rate. Under the Class A reimbursement distribution plan, costs exceeding the maximum for the current plan year cannot be reimbursed in subsequent periods. In addition, under the Fund s Class C compensation distribution plan, the Fund pays Distributors for costs incurred in connection with the servicing, sale and distribution of the Fund s shares up to the maximum annual plan rate. The plan year, for purposes of monitoring compliance with the maximum annual plan rates, is February 1 through January 31. The maximum annual plan rates, based on the average daily net assets, for each class, are as follows: Class A % Class C % Annual Report | 45 Franklin California Tax-Free Income Fund Notes to Financial Statements (continued) 3. T RANSACTIONS WITH A FFILIATES (continued) d. Sales Charges/Underwriting Agreements Front-end sales charges and contingent deferred sales charges (CDSC) do not represent expenses of the Fund. These charges are deducted from the proceeds of sales of Fund shares prior to investment or from redemption proceeds prior to remittance, as applicable. Distributors has advised the Fund of the following commission transactions related to the sales and redemptions of the Fund s shares for the year: Sales charges retai n ed n et of commissio n s paid to u n affiliated broker/dealers $ CDSC retai n ed $ e. Transfer Agent Fees Each class of shares pays transfer agent fees to Investor Services for its performance of shareholder servicing obligations and reimburses Investor Services for out of pocket expenses incurred, including shareholding servicing fees paid to third parties. These fees are allocated daily based upon their relative proportion of such classes aggregate net assets. For the year ended March 31, 2014, the Fund paid transfer agent fees of $3,864,648, of which $1,650,255 was retained by Investor Services. 4. I NCOME T AXES For tax purposes, capital losses may be carried over to offset future capital gains. Capital loss carryforwards with no expiration, if any, must be fully utilized before those losses with expiration dates. At March 31, 2014, the Fund s capital loss carryforwards were as follows: Capital loss carryforwards subject to expiratio n : $ Capital loss carryforwards n ot subject to expiratio n : Short term Lo n g term Total capital loss carryforwards $ The tax character of distributions paid during the years ended March 31, 2014 and 2013, were as follows: Distributio n s paid from tax exempt i n come $ $ 46 | Annual Report Franklin California Tax-Free Income Fund Notes to Financial Statements (continued) 4. I NCOME T AXES (continued) At March 31, 2014, the cost of investments, net unrealized appreciation (depreciation), undistributed tax exempt and ordinary income for income tax purposes were as follows: Cost of i n vestme n ts $ U n realized appreciatio n $ U n realized depreciatio n ) Net u n realized appreciatio n (depreciatio n ) $ U n distributed tax exempt i n come $ U n distributed ordi n ary i n come Distributable ear n i n gs $ Differences between income and/or capital gains as determined on a book basis and a tax basis are primarily due to differing treatments of bond discounts and wash sales. 5. I NVESTMENT T RANSACTIONS Purchases and sales of investments (excluding short term securities) for the year ended March 31, 2014, aggregated $2,618,695,716 and $4,154,506,001, respectively. 6. C REDIT R ISK At March 31, 2014, the Fund had 10.50% of its portfolio invested in high yield securities rated below investment grade. These securities may be more sensitive to economic conditions causing greater price volatility and are potentially subject to a greater risk of loss due to default than higher rated securities. 7. C ONCENTRATION OF R ISK The Fund invests a large percentage of its total assets in obligations of issuers within California and U.S. territories. Such concentration may subject the Fund to risks associated with industrial or regional matters, and economic, political or legal developments occurring within California and U.S. territories. In addition, investments in these securities are sensitive to interest rate changes and credit risk of the issuer and may subject the Fund to increased market volatility. The market for these investments may be limited, which may make them difficult to buy or sell. Annual Report | 47 Franklin California Tax-Free Income Fund Notes to Financial Statements (continued) 8. C REDIT F ACILITY The Fund, together with other U.S. registered and foreign investment funds (collectively, Borrowers), managed by Franklin Templeton Investments, are borrowers in a joint syndicated senior unsecured credit facility totaling $1.5 billion (Global Credit Facility) which matures on February 13, 2015. This Global Credit Facility provides a source of funds to the Borrowers for temporary and emergency purposes, including the ability to meet future unanticipated or unusually large redemption requests. Under the terms of the Global Credit Facility, the Fund shall, in addition to interest charged on any borrowings made by the Fund and other costs incurred by the Fund, pay its share of fees and expenses incurred in connection with the implementation and maintenance of the Global Credit Facility, based upon its relative share of the aggregate net assets of all of the Borrowers, including an annual commitment fee of 0.07% based upon the unused portion of the Global Credit Facility. These fees are reflected in other expenses on the Statement of Operations. During the year ended March 31, 2014, the Fund did not use the Global Credit Facility. 9. F AIR V ALUE M EASUREMENTS The Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund s financial instruments and are summarized in the following fair value hierarchy: Level 1 quoted prices in active markets for identical financial instruments Level 2 other significant observable inputs (including quoted prices for similar financial instruments, interest rates, prepayment speed, credit risk, etc.) Level 3 significant unobservable inputs (including the Fund s own assumptions in determining the fair value of financial instruments) The input levels are not necessarily an indication of the risk or liquidity associated with financial instruments at that level. For movements between the levels within the fair value hierarchy, the Fund has adopted a policy of recognizing the transfers as of the date of the underlying event which caused the movement. At March 31, 2014, all of the Fund s investments in financial instruments carried at fair value were valued using Level 2 inputs. 48 | Annual Report Franklin California Tax-Free Income Fund Notes to Financial Statements (continued) 10. N EW A CCOUNTING P RONOUNCEMENTS In June 2013, the Financial Accounting Standards Board issued Accounting Standards Update (ASU) No. 2013-08, Investment Companies (Topic 946): Amendments to the Scope, Measurement, and Disclosure Requirements. The ASU modifies the criteria used in defining an investment company under U.S. Generally Accepted Accounting Principles and also sets forth certain measurement and disclosure requirements. Under the ASU, an entity that is registered under the 1940 Act automatically qualifies as an investment company. The ASU is effective for interim and annual reporting periods beginning after December 15, 2013. Management has reviewed the requirements and believes the adoption of this ASU will not have a material impact on the financial statements. 11. S UBSEQUENT E VENTS The Fund has evaluated subsequent events through the issuance of the financial statements and determined that no events have occurred that require disclosure. A BBREVIATIONS Selected Portfolio ABAG - The Associatio n of Bay Area Gover n me n ts HFAR - Housi n g Fi n a n ce Authority Reve n ue ACA - America n Capital Access Holdi n gs I n c. ID - Improveme n t District AD - Assessme n t District IDR -I n dustrialDevelopme n t Reve n ue AGMC - Assured Guara n ty Mu n icipal Corp. MFHR - Multi-Family Housi n g Reve n ue AMBAC - America n Mu n icipal Bo n d Assura n ce Corp. MUD -Mu n icipalUtility District BART - Bay Area Rapid Tra n sit NATL - Natio n al Public Fi n a n cial Guara n tee Corp. BHAC - Berkshire Hathaway Assura n ce Corp. NATL RE - Natio n al Public Fi n a n cial Guara n tee Corp. CDA - Commu n ity Developme n t Authority/Age n cy Rei n sured CFD - Commu n ity Facilities District PBA - Public Buildi n g Authority CHFCLP - Califor n ia Health Facilities Co n structio n PCFA - Pollutio n Co n trol Fi n a n ci n g Authority Loa n Program PCR - Pollutio n Co n trol Reve n ue COP - Certificate of Participatio n PFA - Public Fi n a n ci n g Authority CRDA - Commu n ity Redevelopme n t Authority/Age n cy PFAR - Public Fi n a n ci n g Authority Reve n ue ETM - Escrow to Maturity RDA - Redevelopme n t Age n cy/Authority FGIC -Fi n a n cialGuara n ty I n sura n ce Co. RMR - Reside n tial Mortgage Reve n ue FHA - Federal Housi n g Authority/Age n cy SFMR -Si n gleFamily Mortgage Reve n ue FICO -Fi n a n ci n gCorp. UHSD -U n ified/U n io n High School District GNMA - Gover n me n t Natio n al Mortgage Associatio n USD -U n ified/U n io n School District GO -Ge n eralObligatio n XLCA - XL Capital Assura n ce Annual Report | 49 Franklin California Tax-Free Income Fund Report of Independent Registered Public Accounting Firm To the Board of Trustees and Shareholders of The Franklin California Tax-Free Income Fund In our opinion, the accompanying statement of assets and liabilities, including the statement of investments, and the related statements of operations and of changes in net assets and the financial highlights present fairly, in all material respects, the financial position of The Franklin California Tax-Free Income Fund (the Fund ) at March 31, 2014, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. These financial statements and financial highlights (hereafter referred to as financial statements ) are the responsibility of the Fund s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits of these financial statements in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. We believe that our audits, which included confirmation of securities at March 31, 2014 by correspondence with the custodian and brokers, provide a reasonable basis for our opinion. PricewaterhouseCoopers LLP San Francisco, California May 19, 2014 50 | Annual Report Franklin California Tax-Free Income Fund Tax Information (unaudited) Under Section 852(b)(5)(A) of the Internal Revenue Code, the Fund hereby reports 100% of the distributions paid from net investment income as exempt-interest dividends for the fiscal year ended March 31, 2014. A portion of the Fund s exempt-interest dividends may be subject to the federal alternative minimum tax. By mid-February 2015, shareholders will be notified of amounts for use in preparing their 2014 income tax returns. Annual Report | 51 Franklin California Tax-Free Income Fund Board Members and Officers The name, year of birth and address of the officers and board members, as well as their affiliations, positions held with the Fund, principal occupations during at least the past five years and number of portfolios overseen in the Franklin Templeton Investments fund complex are shown below. Generally, each board member serves until that person s successor is elected and qualified. Independent Board Members Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Harris J. Ashton (1932) Trustee Since 1977 Bar-S Foods (meat packing company) One Franklin Parkway (1981-2010). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Director of various companies; and formerly, Director, RBC Holdings, Inc. (bank holding company) (until 2002); and President, Chief Executive Officer and Chairman of the Board, General Host Corporation (nursery and craft centers) (until 1998). Sam Ginn (1937) Trustee Since 2007 ICO Global Communications One Franklin Parkway (Holdings) Limited (satellite company) San Mateo, CA 94403-1906 (2006-2010), Chevron Corporation (global energy company) (1989-2009), Hewlett-Packard Company (technology company) (1996-2002), Safeway, Inc. (grocery retailer) (1991-1998) and TransAmerica Corporation (insurance company) (1989-1999). Principal Occupation During at Least the Past 5 Years: Private investor; Chairman, First Responder Network Authority (FirstNet) (interoperable wireless broadband network) (2012); and formerly, Chairman of the Board, Vodafone AirTouch, PLC (wireless company) (1999-2000); Chairman of the Board and Chief Executive Officer, AirTouch Communications (cellular communications) (1993-1998) and Pacific Telesis Group (telephone holding company) (1988-1994). Edith E. Holiday (1952) Trustee Since 1998 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas), H.J. Heinz San Mateo, CA 94403-1906 Company (processed foods and allied products) (1994-2013), RTI International Metals, Inc. (manu- facture and distribution of titanium), Canadian National Railway (railroad) and White Mountains Insurance Group, Ltd. (holding company). Principal Occupation During at Least the Past 5 Years: Director or Trustee of various companies and trusts; and formerly, Assistant to the President of the United States and Secretary of the Cabinet (1990-1993); General Counsel to the United States Treasury Department (1989-1990); and Counselor to the Secretary and Assistant Secretary for Public Affairs and Public Liaison United States Treasury Department (1988-1989). J. Michael Luttig (1954) Trustee Since 2009 Boeing Capital Corporation (aircraft One Franklin Parkway financing) (2006-2013). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Executive Vice President, General Counsel and member of the Executive Council, The Boeing Company (aerospace company); and formerly, Federal Appeals Court Judge, U.S. Court of Appeals for the Fourth Circuit (1991-2006). 52 | Annual Report Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Frank A. Olson (1932) Trustee Since 2006 Hess Corporation (exploration and One Franklin Parkway refining of oil and gas) (1998-2013). San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Chairman Emeritus, The Hertz Corporation (car rental) (since 2000) (Chairman of the Board (1980-2000) and Chief Executive Officer (1977-1999)); and formerly, Chairman of the Board, President and Chief Executive Officer, UAL Corporation (airlines) (until 1987). Larry D. Thompson (1945) Trustee Since 2007 Cbeyond, Inc. (business commu- One Franklin Parkway nications provider) (2010-2012), San Mateo, CA 94403-1906 The Southern Company (energy company) (2010-2012) and Graham Holdings Company ( formerly, The Washington Post Company) (education and media organization). Principal Occupation During at Least the Past 5 Years: Executive Vice President Government Affairs, General Counsel and Corporate Secretary, PepsiCo, Inc. (consumer products) (2012-present); and formerly, John A. Sibley Professor of Corporate and Business Law, University of Georgia School of Law (2011-2012); Senior Vice President Government Affairs, General Counsel and Secretary, PepsiCo, Inc. (2004-2011); Senior Fellow of The Brookings Institution (2003-2004); Visiting Professor, University of Georgia School of Law (2004); and Deputy Attorney General, U.S. Department of Justice (2001-2003). John B. Wilson (1959) Lead Trustee since None One Franklin Parkway Independent 2007 and Lead San Mateo, CA 94403-1906 Trustee Independent Trustee since Principal Occupation During at Least the Past 5 Years: President, Staples Europe (office supplies) (2012-present); President and Founder, Hyannis Port Capital, Inc. (real estate and private equity investing); serves on private and non-profit boards; and formerly, Chief Operating Officer and Executive Vice President, Gap, Inc. (retail) (1996-2000); Chief Financial Officer and Executive Vice President Finance and Strategy, Staples, Inc. (1992-1996); Senior Vice President Corporate Planning, Northwest Airlines, Inc. (airlines) (1990-1992); and Vice President and Partner, Bain & Company (consulting firm) (1986-1990). Interested Board Members and Officers Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years **Gregory E. Johnson (1961) Trustee Since June 2013 None One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Chairman of the Board, Member Office of the Chairman, Director, President and Chief Executive Officer, Franklin Resources, Inc.; officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 44 of the investment companies in Franklin Templeton Investments; and Chairman, Investment Company Institute. Annual Report | 53 Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years **Rupert H. Johnson, Jr. (1940) Trustee and Chairman of the None One Franklin Parkway Vice President Board since June San Mateo, CA 94403-1906 2013, Trustee since 1983 and Vice President since 1982 Principal Occupation During at Least the Past 5 Years: Vice Chairman, Member Office of the Chairman and Director, Franklin Resources, Inc.; Director, Franklin Advisers, Inc.; Senior Vice President, Franklin Advisory Services, LLC; and officer and/or director or trustee, as the case may be, of some of the other subsidiaries of Franklin Resources, Inc. and of 41 of the investment companies in Franklin Templeton Investments. Sheila Amoroso (1959) Vice President Since 1999 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Advisers, Inc.; and officer of seven of the investment companies in Franklin Templeton Investments. Alison E. Baur (1964) Vice President Since 2012 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Deputy General Counsel, Franklin Templeton Investments; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. Rafael R. Costas, Jr. (1965) Vice President Since 1999 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Advisers, Inc.; and officer of seven of the investment companies in Franklin Templeton Investments. Laura F. Fergerson (1962) Chief Since 2009 Not Applicable Not Applicable One Franklin Parkway Executive San Mateo, CA 94403-1906 Officer Finance and Administration Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Templeton Services, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Gaston Gardey (1967) Treasurer, Since 2009 Not Applicable Not Applicable One Franklin Parkway Chief Financial San Mateo, CA 94403-1906 Officer and Chief Accounting Officer Principal Occupation During at Least the Past 5 Years: Director, Fund Accounting, Franklin Templeton Investments; and officer of 27 of the investment companies in Franklin Templeton Investments. 54 | Annual Report Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Aliya S. Gordon (1973) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Litigation Associate, Steefel, Levitt & Weiss, LLP (2000-2004). Steven J. Gray (1955) Vice President Since 2009 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Vice President, Franklin Templeton Distributors, Inc. and Franklin Alternative Strategies Advisers, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Selena L. Holmes (1965) Vice President Since 2012 Not Applicable Not Applicable 100 Fountain Parkway AML St. Petersburg, FL 33716-1205 Compliance Principal Occupation During at Least the Past 5 Years: Director, Global Compliance Monitoring; Deputy Chief Compliance Officer, Franklin Alternative Strategies Advisers, LLC; and officer of 46 of the investment companies in Franklin Templeton Investments. Christopher J. Molumphy (1962) President and Since 2010 Not Applicable Not Applicable One Franklin Parkway Chief San Mateo, CA 94403-1906 Executive Officer Investment Management Principal Occupation During at Least the Past 5 Years: Director and Executive Vice President, Franklin Advisers, Inc.; Executive Vice President, Franklin Templeton Institutional, LLC; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 22 of the investment companies in Franklin Templeton Investments. Kimberly H. Novotny (1972) Vice President Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Associate General Counsel, Franklin Templeton Investments; Vice President and Secretary, Fiduciary Trust International of the South; Vice President, Templeton Investment Counsel, LLC; Assistant Secretary, Franklin Resources, Inc.; and officer of 46 of the investment companies in Franklin Templeton Investments. Robert C. Rosselot (1960) Chief Since 2013 Not Applicable Not Applicable 300 S.E. 2nd Street Compliance Fort Lauderdale, FL 33301-1923 Officer Principal Occupation During at Least the Past 5 Years: Director, Global Compliance, Franklin Templeton Investments; Vice President, Franklin Templeton Companies, LLC; officer of 46 of the investment companies in Franklin Templeton Investments; and formerly, Senior Associate General Counsel, Franklin Templeton Investments (2007-2013); and Secretary and Vice President, Templeton Group of Funds (2004-2013). Annual Report | 55 Number of Portfolios in Name, Year of Birth Length of Fund Complex Overseen Other Directorships Held and Address Position Time Served by Board Member* During at Least the Past 5 Years Karen L. Skidmore (1952) Vice President Since 2006 Not Applicable Not Applicable One Franklin Parkway and Secretary San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; and officer of 46 of the investment companies in Franklin Templeton Investments. Craig S. Tyle (1960) Vice President Since 2005 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: General Counsel and Executive Vice President, Franklin Resources, Inc.; and officer of some of the other subsidiaries of Franklin Resources, Inc. and of 46 of the investment companies in Franklin Templeton Investments. Thomas Walsh (1961) Vice President Since 1999 Not Applicable Not Applicable One Franklin Parkway San Mateo, CA 94403-1906 Principal Occupation During at Least the Past 5 Years: Senior Vice President, Franklin Advisers, Inc.; and officer of seven of the investment companies in Franklin Templeton Investments. Lori A. Weber (1964) Vice President Since 2011 Not Applicable Not Applicable 300 S.E. 2nd Street Fort Lauderdale, FL 33301-1923 Principal Occupation During at Least the Past 5 Years: Senior Associate General Counsel, Franklin Templeton Investments; Assistant Secretary, Franklin Resources, Inc.; Vice President and Secretary, Templeton Investment Counsel, LLC; Vice President, Fiduciary Trust International of the South; and officer of 46 of the investment companies in Franklin Templeton Investments. *We base the number of portfolios on each separate series of the U.S. registered investment companies within the Franklin Templeton Investments fund complex. These portfolios have a common investment manager or affiliated investment managers. **Gregory E. Johnson is considered to be an interested person of the Fund under the federal securities laws due to his position as an officer and director of Franklin Resources, Inc. (Resources), which is the parent company of the Fund s investment manager and distributor. Rupert H. Johnson, Jr. is considered to be an interested person of the Fund under the federal securities laws due to his position as officer and director and major shareholder of Resources. Note 1: Rupert H. Johnson, Jr. is the uncle of Gregory E. Johnson. Note 2: Officer information is current as of the date of this report. It is possible that after this date, information about officers may change. Note 3: Effective June 13, 2013, Charles B. Johnson ceased to be a trustee of the Fund. The Sarbanes-Oxley Act of 2002 and Rules adopted by the Securities and Exchange Commission require the Fund to disclose whether the Fund s Audit Committee includes at least one member who is an audit committee financial expert within the meaning of such Act and Rules. The Fund s Board has determined that there is at least one such financial expert on the Audit Committee and has designated John B. Wilson as its audit committee financial expert. The Board believes that Mr. Wilson qualifies as such an expert in view of his extensive business background and experience, including service as chief financial officer of Staples, Inc. from 1992 to 1996. Mr. Wilson has been a Member and Chairman of the Fund s Audit Committee since 2007. As a result of such background and experience, the Board believes that Mr. Wilson has acquired an under- standing of generally accepted accounting principles and financial statements, the general application of such principles in connection with the accounting estimates, accruals and reserves, and analyzing and evaluating financial statements that present a breadth and level of complexity of accounting issues generally comparable to those of the Fund, as well as an understanding of internal controls and procedures for financial reporting and an understanding of audit committee functions. Mr. Wilson is an independent Board member as that term is defined under the relevant Securities and Exchange Commission Rules and Releases. The Statement of Additional Information (SAI) includes additional information about the board members and is available, without charge, upon request. Shareholders may call (800) DIAL BEN/ 342-5236 to request the SAI. 56 | Annual Report Franklin California Tax-Free Income Fund Shareholder Information Board Review of Investment Management Agreement At a meeting held February 25, 2014, the Board of Trustees (Board), including a majority of non-interested or independent Trustees, approved renewal of the investment management agreement for the Fund. In reaching this decision, the Board took into account information furnished throughout the year at regular Board meetings, as well as information prepared specifically in connection with the annual renewal review process. Information furnished and discussed throughout the year included investment performance reports and related financial information for the Fund, along with periodic reports on expenses, shareholder services, legal and compliance matters, pricing, and other services provided by the Investment Manager (Manager) and its affiliates. Information furnished specifically in connection with the renewal process included a report for the Fund prepared by Lipper, Inc. (Lipper), an independent organization, as well as additional material, including a Fund profitability analysis prepared by management. The Lipper report compared the Fund s investment performance and expenses with those of other mutual funds deemed comparable to the Fund as selected by Lipper. The Fund profitability analysis discussed the profitability to Franklin Templeton Investments from its overall U.S. fund operations, as well as on an individual fund-by-fund basis. Additional material accompanying such profitability analysis included information on a fund-by-fund basis listing portfolio managers and other accounts they manage, as well as information on management fees charged by the Manager and its affiliates to U.S. mutual funds and other accounts, including management s explanation of differences where relevant. Such material also included a memorandum prepared by management describing project initiatives and capital investments relating to the services provided to the Fund by the Franklin Templeton Investments organization, as well as a memorandum relating to economies of scale and an analysis concerning transfer agent fees charged by an affiliate of the Manager. In considering such materials, the independent Trustees received assistance and advice from and met separately with independent counsel. In approving continuance of the investment management agreement for the Fund, the Board, including a majority of independent Trustees, determined that the existing management fee structure was fair and reasonable and that continuance of the investment management agreement was in the best interests of the Fund and its shareholders. While attention was given to all information furnished, the following discusses some primary factors relevant to the Board s decision. NATURE, EXTENT AND QUALITY OF SERVICES. The Board was satisfied with the nature and quality of the overall services provided by the Manager and its affiliates to the Fund and its shareholders. In addition to investment performance and expenses discussed later, the Board s opinion was based, in part, upon periodic reports furnished it showing that the investment policies and restrictions for the Fund were consistently complied with as well as other reports periodically furnished the Board covering matters such as the compliance of portfolio managers and other management personnel with the code of ethics adopted throughout the Franklin Templeton fund complex, the adherence to fair value pricing procedures established by the Board, and the accuracy of net asset value calculations. The Board also noted the extent of benefits provided Fund shareholders from being part of the Franklin Templeton family of funds, including the right to exchange Annual Report | 57 Franklin California Tax-Free Income Fund Shareholder Information (continued) Board Review of Investment Management Agreement (continued) investments between the same class of funds without a sales charge, the ability to reinvest Fund dividends into other funds and the right to combine holdings in other funds to obtain a reduced sales charge. Favorable consideration was given to management s continuous efforts and expenditures in establishing back-up systems and recovery procedures to function in the event of a natural disaster, it being noted that such systems and procedures had functioned well during the Florida hurricanes and blackouts experienced in previous years, and that those operations in the New York/New Jersey area ran smoothly during the period of 2012 Hurricane Sandy. Consideration was also given to the experience of the Fund s portfolio management team, the number of accounts managed and general method of compensation. In this latter respect, the Board noted that a primary factor in management s determination of a portfolio manager s bonus compensation was the relative investment performance of the funds he or she managed and that a portion of such bonus was required to be invested in a predesignated list of funds within such person s fund management area so as to be aligned with the interests of shareholders. The Board also took into account the quality of transfer agent and shareholder services provided Fund shareholders by an affiliate of the Manager and the continuous enhancements to the Franklin Templeton website. Particular attention was given to management s conservative approach and diligent risk management procedures, including continuous monitoring of counterparty credit risk and attention given to derivatives and other complex instruments. The Board also took into account, among other things, management s efforts in establishing a global credit facility for the benefit of the Fund and other accounts managed by Franklin Templeton Investments to provide a source of cash for temporary and emergency purposes or to meet unusual redemption requests as well as the strong financial position of the Manager s parent company and its commitment to the mutual fund business as evidenced by its subsidization of money market funds. INVESTMENT PERFORMANCE. The Board placed significant emphasis on the investment performance of the Fund in view of its importance to shareholders. While consideration was given to performance reports and discussions with portfolio managers at Board meetings during the year, particular attention in assessing such performance was given to the Lipper report furnished for the agreement renewal. The Lipper report prepared for the Fund showed the investment performance of its Class A shares for the one year ended December 31, 2013, as well as the previous 10 years ended that date in comparison to a performance universe consisting of the Fund and all retail and institutional California municipal debt funds as selected by Lipper. The Lipper report showed the Fund s income return for the one-year period to be in the highest or best performing quintile of its performance universe and on an annualized basis to also be in the highest or best performing quin-tile of such universe for each of the previous three-, five- and 10-year periods. The Lipper report showed the Fund s total return for the one-year period to be in the second-lowest performing quin-tile of its Lipper performance universe, and on an annualized basis to be in the middle performing quintile of such universe for the previous three-year period, the second-highest performing quintile of such universe for the previous five-year period and the highest performing quintile of such universe for the previous 10-year period. The Board expressed its satisfaction with the Fund s comparative performance as shown in the Lipper report noting the Fund s income oriented objective. 58 | Annual Report Franklin California Tax-Free Income Fund Shareholder Information (continued) Board Review of Investment Management Agreement (continued) COMPARATIVE EXPENSES. Consideration was given to a comparative analysis of the management fees and total expense ratio of the Fund compared with those of a group of other funds selected by Lipper as its appropriate Lipper expense group. Lipper expense data is based upon information taken from each fund s most recent annual report, which reflects historical asset levels that may be quite different from those currently existing, particularly in a period of market volatility. While recognizing such inherent limitation and the fact that expense ratios generally increase as assets decline and decrease as assets grow, the Board believed the independent analysis conducted by Lipper to be an appropriate measure of comparative expenses. In reviewing comparative costs, Lipper provides information on the Fund s contractual management fee in comparison with the contractual investment management fee that would have been charged by other funds within its Lipper expense group assuming they were similar in size to the Fund, as well as the actual total expense ratio of the Fund in comparison with those of its Lipper expense group. The Lipper contractual investment management fee analysis includes administrative charges as being part of a management fee, and total expenses, for comparative consistency, are shown by Lipper for Fund Class A shares. The results of such expense comparisons showed the Fund s contractual investment management fee rate to be within two basis points of its Lipper expense group median, and its actual total expense ratio to be in the least expensive quintile of such expense group. The Board was satisfied with the expenses of the Fund in comparison to those of its Lipper expense group as shown in the Lipper report. MANAGEMENT PROFITABILITY. The Board also considered the level of profits realized by the Manager and its affiliates in connection with the operation of the Fund. In this respect, the Board reviewed the Fund profitability analysis that addresses the overall profitability of Franklin Templeton s U.S. fund business, as well as its profits in providing management and other services to each of the individual funds during the 12-month period ended September 30, 2013, being the most recent fiscal year-end for Franklin Resources, Inc., the Manager s parent. In reviewing the analysis, the Board recognized that allocation methodologies are inherently subjective and various allocation methodologies may be reasonable while producing different results. In this respect, the Board noted that while management continuously makes refinements to its methodologies in response to organizational and product related changes, the overall approach as defined by the primary drivers and activity measurements has remained consistent with that used in the Fund s profitability report presentations from prior years. Additionally, the Fund s independent registered public accounting firm had been engaged by the Manager to periodically review the reasonableness of the allocation methodologies to be used solely by the Fund s Board in reference to the profitability analysis. In reviewing and discussing such analysis, management discussed with the Board its belief that costs incurred in establishing the infrastructure necessary for the type of mutual fund operations conducted by the Manager and its affiliates may not be fully reflected in the expenses allocated to the Fund in determining its profitability, as well as the fact that the level of profits, to a certain extent, reflected operational cost savings and efficiencies initiated by management. The Board also took into account management s expenditures in improving shareholder services provided the Fund, as well as the need to implement systems and meet additional regulatory and Annual Report | 59 Franklin California Tax-Free Income Fund Shareholder Information (continued) Board Review of Investment Management Agreement (continued) compliance requirements resulting from statutes such as the Sarbanes-Oxley and Dodd-Frank Acts and recent SEC and other regulatory requirements. In addition, the Board considered a third-party study comparing the profitability of the Manager s parent on an overall basis to other publicly held managers broken down to show profitability from management operations exclusive of distribution expenses, as well as profitability including distribution expenses. The Board also considered the extent to which the Manager and its affiliates might derive ancillary benefits from fund operations, including revenues generated from transfer agent services. Based upon its consideration of all these factors, the Board determined that the level of profits realized by the Manager and its affiliates from providing services to the Fund was not excessive in view of the nature, quality and extent of services provided. ECONOMIES OF SCALE. The Board also considered whether economies of scale are realized by the Manager as the Fund grows larger and the extent to which this is reflected in the level of management fees charged. While recognizing that any precise determination is inherently subjective, the Board noted that based upon the Fund profitability analysis, it appears that as some funds get larger, at some point economies of scale do result in the Manager realizing a larger profit margin on management services provided such a fund. The Board also noted that economies of scale are shared with a fund and its shareholders through management fee breakpoints so that as a fund grows in size, its effective management fee rate declines. The fee structure under the Fund s investment management agreement provides an initial fee of 0.625% on the first $100 million of net assets; 0.50% on the next $150 million of net assets; 0.45% on the next $7.25 billion of net assets; 0.44% on the next $2.5 billion of net assets; 0.43% on the next $2.5 billion of net assets; 0.42% on the next $2.5 billion of net assets; and thereafter declines by 0.02% for each subsequent $2.5 billion of net assets until it reaches a final breakpoint of 0.36% for assets in excess of $20 billion. The Fund s net assets were approximately $12.3 billion at December 31, 2013, and the Board believed that to the extent any economies of scale may be realized by the Manager and its affiliates, the schedule of fees under the investment management agreement provides a sharing of benefits with the Fund and its shareholders. Proxy Voting Policies and Procedures The Fund s investment manager has established Proxy Voting Policies and Procedures (Policies) that the Fund uses to determine how to vote proxies relating to portfolio securities. Shareholders may view the Fund s complete Policies online at franklintempleton.com. Alternatively, shareholders may request copies of the Policies free of charge by calling the Proxy Group collect at (954) 527-7678 or by sending a written request to: Franklin Templeton Companies, LLC, 300 S.E. 2nd Street, Fort Lauderdale, FL 33301, Attention: Proxy Group. Copies of the Fund s proxy voting records are also made available online at franklintempleton.com and posted on the U.S. Securities and Exchange Commission s website at sec.gov and reflect the most recent 12-month period ended June 30. 60 | Annual Report Franklin California Tax-Free Income Fund Shareholder Information (continued) Quarterly Statement of Investments The Fund files a complete statement of investments with the U.S. Securities and Exchange Commission for the first and third quarters for each fiscal year on Form N-Q. Shareholders may view the filed Form N-Q by visiting the Commission s website at sec.gov. The filed form may also be viewed and copied at the Commission s Public Reference Room in Washington, DC. Information regarding the operations of the Public Reference Room may be obtained by calling (800) SEC-0330. Householding of Reports and Prospectuses You will receive the Fund s financial reports every six months as well as an annual updated summary prospectus (prospectus available upon request). To reduce Fund expenses, we try to identify related shareholders in a household and send only one copy of the financial reports and summary prospectus. This process, called householding, will continue indefinitely unless you instruct us otherwise. If you prefer not to have these documents householded, please call us at (800) 632-2301. At any time you may view current prospectuses/summary prospectuses and financial reports on our website. If you choose, you may receive these documents through electronic delivery. Annual Report | 61 This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. This page i n te n tio n ally left bla n k. Item 2. Code of Ethics. (a) The Registrant has adopted a code of ethics that applies to its principal executive officers and principal financial and accounting officer. (c) N/A (d) N/A (f) Pursuant to Item 12(a)(1), the Registrant is attaching as an exhibit a copy of its code of ethics that applies to its principal executive officers and principal financial and accounting officer. Item 3. Audit Committee Financial Expert. (a)(1) The Registrant has an audit committee financial expert serving on its audit committee. The audit committee financial expert is John B. Wilson and he is "independent" as defined under the relevant Securities and Exchange Commission Rules and Releases. Item 4. Principal Accountant Fees and Services. (a) Audit Fees The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant for the audit of the registrant’s annual financial statements or for services that are normally provided by the principal accountant in connection with statutory and regulatory filings or engagements were $67,904 for the fiscal year ended March 31, 2014 and $66,180 for the fiscal year ended March 31, 2013. (b) Audit-Related FeesThere were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant that are reasonably related to the performance of the audit of the registrant's financial statements and are not reported under paragraph (a) of Item 4. There were no fees paid to the principal accountant for assurance and related services rendered by the principal accountant to the registrant's investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant that are reasonably related to the performance of the audit of their financial statements. (c) Tax FeesThere were no fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant for tax compliance, tax advice and tax planning.The aggregate fees paid to the principal accountant for professional services rendered by the principal accountant to the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant for tax compliance, tax advice and tax planning were $6,930 for the fiscal year ended March 31, 2014 and $4,600 for the fiscal year ended March 31, 2013. The services for which these fees were paid included technical tax consultation for capital gain tax reporting to foreign governments and requirements on local country’s self-certification forms. (d) All Other FeesThe aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant not reported in paragraphs (a)-(c) of Item 4 were $3,803 for the fiscal year ended March 31, 2014 and $0 for the fiscal year ended March 31, 2013. The services for which these fees were paid included review of materials provided to the fund Board in connection with the investment management contract renewal process.The aggregate fees paid to the principal accountant for products and services rendered by the principal accountant to the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant other than services reported in paragraphs (a)-(c) of Item 4 were $155,933 for the fiscal year ended March 31, 2014 and $39,194 for the fiscal year ended March 31, 2013. The services for which these fees were paid included preparation and review of materials provided to the fund Board in connection with the investment management contract renewal process. (e) (1) The registrant’s audit committee is directly responsible for approving the services to be provided by the auditors, including: (i) pre-approval of all audit and audit related services; (ii) pre-approval of all non-audit related services to be provided to the Fund by the auditors; (iii) pre-approval of all non-audit related services to be provided to the registrant by the auditors to the registrant’s investment adviser or to any entity that controls, is controlled by or is under common control with the registrant’s investment adviser and that provides ongoing services to the registrant where the non-audit services relate directly to the operations or financial reporting of the registrant; and (iv) establishment by the audit committee, if deemed necessary or appropriate, as an alternative to committee pre-approval of services to be provided by the auditors, as required by paragraphs (ii) and (iii) above, of policies and procedures to permit such services to be pre-approved by other means, such as through establishment of guidelines or by action of a designated member or members of the committee; provided the policies and procedures are detailed as to the particular service and the committee is informed of each service and such policies and procedures do not include delegation of audit committee responsibilities, as contemplated under the Securities Exchange Act of 1934, to management; subject, in the case of (ii) through (iv), to any waivers, exceptions or exemptions that may be available under applicable law or rules. (e) (2) None of the services provided to the registrant described in paragraphs (b)-(d) of Item 4 were approved by the audit committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of regulation S-X.(f) No disclosures are required by this Item 4(f).(g) The aggregate non-audit fees paid to the principal accountant for services rendered by the principal accountant to the registrant and the registrant’s investment adviser and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the registrant were $166,666 for the fiscal year ended March 31, 2014 and $43,794 for the fiscal year ended March 31, 2013.(h) The registrant’s audit committee of the board has considered whether the provision of non-audit services that were rendered to the registrant’s investment adviser (not including any sub-adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by, or under common control with the investment adviser that provides ongoing services to the registrant that were not pre-approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X is compatible with maintaining the principal accountant’s independence. Item 5. Audit Committee of Listed Registrants. N/A Item 6. Schedule of Investments. N/A Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. N/A Item 8. Portfolio Managers of Closed-End Management Investment Companies. N/A Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. N/A Item 10. Submission of Matters to a Vote of Security Holders. There have been no changes to the procedures by which shareholders may recommend nominees to the Registrant's Board of Trustees that would require disclosure herein. Item 11. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures. The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrant’s filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940, is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrant’s management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrant’s management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Shareholder Report on Form N-CSR, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrant’s management, including the Registrant’s principal executive officer and the Registrant’s principal financial officer, of the effectiveness of the design and operation of the Registrant’s disclosure controls and procedures. Based on such evaluation, the Registrant’s principal executive officer and principal financial officer concluded that the Registrant’s disclosure controls and procedures are effective. (b) Changes in Internal Controls. There have been no changes in the Registrant’s internal controls or in other factors that could materially affect the internal controls over financial reporting subsequent to the date of their evaluation in connection with the preparation of this Shareholder Report on Form N-CSR. Item 12. Exhibits. (a) (1) Code of Ethics (a) (2) Certifications pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer (b) Certifications pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Gaston Gardey, Chief Financial Officer and Chief Accounting Officer SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. FRANKLIN CALIFORNIA TAX-FREE INCOME FUND By /s/LAURA F. FERGERSON Laura F. Fergerson Chief
